Exhibit 10.2

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

LICENSE AND COLLABORATION AGREEMENT

This License and Collaboration Agreement (this “Agreement”) is made as of
September 10th, 2018 (the “Effective Date”), by and between NovoCure Limited, a
corporation organized and existing under the laws of Jersey (“NVCR”), having a
registered address at Second Floor, No. 4 The Forum, Grenville Street, St.
Helier, Jersey JE2 4UF, and Zai Lab (Shanghai) Co., Ltd., a limited company
organized under the laws of P.R. of China (“Zai”), having a place of business at
4560 Jinke Rd, Bldg. 1, 4/F, Pudong, Shanghai, China, 201210. NVCR and Zai are
referred to in this Agreement individually as a “Party” and collectively as the
“Parties.”

Recitals

Whereas, NVCR is an oncology company that has developed proprietary TT Fields
delivery systems (including a device known as Optune) for the treatment of
cancer and controls certain patents and know-how relating to its TT Fields
therapy and delivery system, and NVCR is seeking a partner for development and
commercialization of the Licensed Product in the Territory;

Whereas, Zai is a company engaged in the research, development and
commercialization of pharmaceutical and medical device products in the greater
China region; and

Whereas, Zai wishes to obtain from NVCR an exclusive license to develop and
commercialize the Licensed Product in the Territory, and NVCR is willing to
grant such a license to Zai, all in accordance with the terms and subject to the
conditions set forth herein.

Agreement

Now, Therefore, in consideration of the foregoing premises and the covenants
contained herein, the receipt and sufficiency of which are acknowledged, the
Parties hereby agree as follows:

Article 1
DEFINITIONS

The terms of this Agreement with the initial letters capitalized, whether used
in the singular or plural, shall have the meanings set forth below or, if not
listed below, the meaning designated in places throughout this Agreement.  

1.1“Active Product” means a medical device or system.

1.2“Affiliate” means, with respect to an Entity, any Entity that controls, is
controlled by, or is under common control with such Entity, for so long as such
control exists. For the purpose of this definition only, “control” (including,
with correlative meaning, the terms “controlled by” and “under the common
control”) means the actual power, either directly or indirectly through one or
more intermediaries, to direct or cause the direction of

 

--------------------------------------------------------------------------------

 

the management and policies of an Entity, whether by the ownership of more than
fifty percent (50%) of the voting stocking of such Entity, by contract or
otherwise.

1.3“Applicable Laws” means collectively all laws, regulations, ordinances,
decrees, judicial and administrative orders (and any license, franchise, permit
or similar right granted under any of the foregoing) and any policies and other
requirements of any applicable Governmental Authority that govern or otherwise
apply to a Party’s activities in connection with this Agreement.

1.4“AQSIQ” means the General Administration of Quality Supervision, Inspection,
and Quarantine (AQSIQ) of China.  

1.5“Bridging Study” means an additional Clinical Trial consisting of up to fifty
(50) patients from the Territory that allows extrapolation of a foreign pivotal
data package to support Regulatory Approval of such Licensed Product in the
Territory.

1.6“Business Day” means a day other than a Saturday, Sunday or a day on which
banking institutions in New York, United States, or Shanghai, China are required
by Applicable Laws to remain closed.

1.7“Calendar Quarter” means the respective periods of three consecutive calendar
months ending on March 31, June 30, September 30 and December 31.

1.8“Calendar Year” means each 12-month period commencing on January 1.

1.9“CMDE” means Center for Medical Device Evaluation of China and any successor
agency(ies) or authority thereto having substantially the same function.  

1.10 “cGMP” means all applicable current Good Manufacturing Practices,
including, as applicable, (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601, 610 and 820, (b)
European Directive 2003/94/EC and Eudralex 4, (c) the principles detailed in the
International Conference on Harmonization's Q7 guidelines, and (d) the
equivalent Applicable Laws in any relevant country or region, each as may be
amended and applicable from time to time.

1.11“Clinical Trial” means any human clinical trial of a Licensed Product in the
Field.

1.12“Change of Control” means, with respect to a Party:

(a)the acquisition by any individual, Entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
who or which constitute(s) a Third Party of beneficial ownership (within the
meaning of Rule 13d‑3 promulgated under the Securities Exchange Act of 1934, as
amended) of fifty percent (50%) or more of the combined voting power of the
then-outstanding voting securities of such Party entitled to vote generally in
the election of directors of such Party (the “Outstanding Voting Securities”);

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------

 

(b)the consummation of any acquisition, merger or consolidation of such Party by
any Third Party (a “Business Combination Transaction”), unless immediately
following such Business Combination Transaction, the Persons who were the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Business Combination Transaction beneficially own, directly or indirectly, fifty
percent (50%) or more of the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors of the
corporation or other Entity resulting from such Business Combination Transaction
(including a corporation or other Entity which as a result of such transaction
owns the then-outstanding securities of such Party or all or substantially all
of such Party’s assets either directly or through one or more subsidiaries); or

(c)such Party or any of its Affiliates sells or transfers to any Third Party in
one or more related transactions properties or assets representing all or
substantially all of such Party’s business or assets to which the subject matter
of this Agreement relates.

1.13“Commercialization” or “Commercialize” means all activities directed to
marketing, promoting, advertising, exhibiting, distributing, detailing, selling
(and offering for sale or contracting to sell) or otherwise commercially
exploiting (including pricing and reimbursement activities) a Licensed Product
in the Field in the Territory (including importing and exporting activities
within the Territory in connection therewith); provided, however, that
Commercialization shall exclude manufacturing activities (including
manufacturing activities related to Commercialization).

1.14“Commercialization Plan” means, with respect to a Licensed Product, the
written strategic and tactical plans, timelines and budget for the
Commercialization of such Licensed Product in the Field and in the Territory.

1.15“Commercially Reasonable Efforts” means, the performance of obligations or
tasks in a manner consistent with the reasonable practices of companies in the
medical devices and biopharmaceutical industries having similar financial
resources allocated for the development and commercialization of a product
having similar technical and regulatory factors and similar market potential,
profit potential and strategic value, and that is at a similar stage in its
development or product life cycle as the Licensed Product, taking into account
all relevant factors, in each case based on [***]. Commercially Reasonable
Efforts requires [***].

1.16“Confidential Information” of a Party means, subject to Section 10.2, all
Know-How, unpublished patent applications and other non-public information and
data of a financial, commercial, business, operational or technical nature of
such Party that is disclosed by or on behalf of such Party or any of its
Affiliates or otherwise made available to the other Party or any of its
Affiliates, in each case in connection with this Agreement or the
Confidentiality Agreement, whether made available orally, visually, in writing
or in electronic form. All New IP shall be Confidential Information of NVCR.

1.17“Control” or “Controlled” means the possession by a Party (whether by
ownership, license or otherwise) of, (a) with respect to any tangible Know-How,
the legal authority or right to physical possession of such tangible Know-How,
with the right to

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------

 

provide such tangible Know-How to the other Party on the terms and conditions
set forth herein, or (b) with respect to Patents, intangible Know-How or other
intellectual property rights, the legal authority or right to grant a license,
sublicense, access or right to use (as applicable) under such Patents,
intangible Know-How or other intellectual property rights to the other Party on
the terms and conditions set forth herein, in each case of (a) and (b), without
breaching the terms of any agreement with a Third Party in existence as of the
time such Party or its Affiliates would first be required hereunder to grant the
other Party such access, right to use or (sub)license or incurring any
additional fee or charge.

1.18“Cover” means, with respect to a Patent, a Valid Claim of such Patent would
(absent a license thereunder or ownership thereof) be infringed by the
manufacture, use, sale or importation of the applicable product. Cognates of the
word “Cover” shall have correlative meanings.

1.19“Develop” or “Development” or “Developing” means all development activities
for any Licensed Product that are directed to obtaining Regulatory Approval(s)
of such Licensed Product and to support appropriate usage for such Licensed
Product in the Field, including: all clinical activities, testing and studies of
such Licensed Product; safety, tolerability and pharmacological studies
conducted in connection with the Clinical Trials of such Licensed Product;
distribution of such Licensed Product for use in Clinical Trials (including
placebos and comparators); statistical analyses; the preparation, filing and
prosecution of any application for Regulatory Approval for such Licensed Product
in the Territory, with respect to Development activities conducted under the
Territory Development Plan; development activities directed to label expansion
(including prescribing information) or obtaining Regulatory Approval for one or
more additional Indications following initial Regulatory Approval; development
activities conducted after receipt of Regulatory Approval that are required or
requested in writing by a Regulatory Authority as a condition of, or in
connection with, obtaining or maintaining a Regulatory Approval; and
pharmacoeconomic studies relating to the Indication for which the applicable
Licensed Product is being developed; in each case above, including investigator-
or institution-sponsored studies for which a Party is providing material or
assistance or otherwise has written obligations to such investigator or
institution; and all regulatory activities related to any of the foregoing;
provided, however, that Development shall exclude Commercialization and
manufacturing activities (including manufacturing activities related to
Development).

1.20“Dollar” or “$” means the U.S. dollar, and “$” shall be interpreted
accordingly.

1.21“Entity” means a partnership, limited partnership, limited liability
partnership, corporation, limited liability company, business trust, joint stock
company, trust, incorporated association, joint venture or similar entity or
organization.

1.22“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.23 “Field” means all human therapeutic (including the treatment of side
effects) and preventative uses in the field of oncology.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------

 

1.24“First Commercial Sale” means, with respect to any Licensed Product in any
country or jurisdiction, the first sale of such Licensed Product to a Third
Party for distribution, use or consumption in such country or jurisdiction after
Regulatory Approvals, as applicable, have been obtained for such Licensed
Product in such country or jurisdiction.

1.25“Fully Burdened Manufacturing Cost” means, with respect to any Licensed
Product supplied by or on behalf of NVCR to Zai hereunder if such Licensed
Product (or any precursor or intermediate thereof) is manufactured by a Third
Party manufacturer [***].

1.26“GAAP” means United States generally accepted accounting principles,
consistently applied.

1.27“GBM” means glioblastoma.

1.28“GCP” means all applicable Good Clinical Practice standards for the design,
conduct, performance, monitoring, auditing, recording, analyses and reporting of
Clinical Trials, including, as applicable (a) as set forth in the International
Conference on Harmonization of Technical Requirements for Registration of
Pharmaceuticals for Human Use Harmonized Tripartite Guideline for Good Clinical
Practice (CPMP/ICH/135/95) and any other guidelines for good clinical practice
for trials on medicinal products in the Territory and (b) the equivalent
Applicable Laws in the region in the Territory, each as may be amended and
applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects.

1.29“GLP” means all applicable Good Laboratory Practice standards, including, as
applicable, as set forth in the then-current good laboratory practice standards
promulgated or endorsed by the FDA, as defined in 21 C.F.R. Part 58, and the
equivalent Applicable Laws in the region in the Territory, each as may be
amended and applicable from time to time.

1.30“Governmental Authority” means any federal, state, national, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, or any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.31“Indication” means a separate and distinct tumor type that a Licensed
Product is intended to treat, prevent, cure, or ameliorate, or that is the
subject of a Clinical Trial and where it is intended that the data and results
of such Clinical Trial (if successful) shall be used to support a Regulatory
Submission and approval that is intended to result in distinct labeling within
the indications section of the label relevant to usage in such tumor type that
is separate and distinct from another tumor type.

1.32“Invention” means any information, discovery, improvement, modification,
process, method, design, protocol, formula, data, invention, algorithm,
forecast, profile, strategy, plan, result, know-how and trade secret, patentable
or otherwise, that is discovered, generated, conceived or reduced to practice by
or on behalf of either Party (including by its Affiliates, employees, agents or
contractors), whether solely or jointly, in the course of the

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------

 

performance of this Agreement, including all rights, title and interest in and
to the intellectual property rights therein and thereto.

1.33“Know-How” means any non-public information, including discoveries,
improvements, modifications, processes, methods, assays, designs, protocols,
SOPs, formulas, data, inventions, algorithms, forecasts, profiles, strategies,
plans, results, know-how and trade secrets (in each case, patentable,
copyrightable or otherwise), but excluding any Patents and physical substances.

1.34“Licensed Product” means any TT Fields treatment and TT Fields delivery
system developed by NVCR and/or its Affiliates, including the device branded as
Optune® in the United States (whether alone as the sole Active Product or as a
combination with other Active Product(s)).

1.35“Minimal Reimbursement Price” means a minimal monthly reimbursement price
per Licensed Product equal to the greater of [***].

1.36“Net Sales” means with respect to a Licensed Product, the gross amount
billed or invoiced by or for the benefit of Zai and its Affiliates, licensees
and sublicensees (each of the foregoing, a “Seller”) to Third Parties (“Buyers”)
in bona fide arm’s length transactions with respect to such Licensed Product,
less the following deductions, in each case to the extent actually allowed,
paid, accrued or specifically allocated with respect to such Licensed Product,
and not otherwise recovered by or reimbursed to Seller:

(a)transportation charges and other charges directly related thereto, such as
insurance, in each case, to the extent actually incurred and not charged to or
reimbursed by the customer;

(b)sales, excise taxes or VAT paid by the Seller imposed specifically upon the
sale of such Licensed Product and actually paid by Zai to the relevant tax
authority for the sale of the Licensed Product, but not including any tax
assessed against the income derived from such sale;

(c)discounts and chargebacks actually granted, allowed or incurred, and
deducted, solely in connection with the sale of such Licensed Product that are
not otherwise attributable to other products of Zai and its Affiliates, provided
however, that where any such discount is based on sales of a bundled set of
products in which is included, the discount may be deducted under this Section
1.36(c) only to the extent allocated to such Licensed Product on a pro rata
basis;

(d)allowances or credits to such Buyer actually given and not in excess of the
selling price of such Licensed Product on account of rejection, outdating,
recalls or return of such Licensed Product;

(e)amounts written off by reason of uncollectible debt if and when actually
written off or allowed, after commercially reasonable debt collection efforts
have been exhausted, provided that [***]; and

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------

 

(f)rebates or reimbursements to wholesalers and other distributors, pharmacies
and other retailers, buying groups (including group purchasing organizations),
health care insurance carriers, pharmacy benefit management companies, health
maintenance organizations, Governmental Authorities, or other institutions or
health care organizations, where such payments are in the ordinary course of
business and not attributable to other products of Zai and its Affiliates.

No deduction shall be made for any item of cost incurred by any Seller in
Developing or Commercializing Licensed Products except as permitted pursuant to
clauses (a) to (f) of the foregoing sentence; provided that Licensed Products
transferred to Buyers in connection with clinical and non-clinical research and
trials, Licensed Product samples, compassionate sales or use, or an indigent
program or similar bona fide arrangements in which a Seller agrees to forego a
normal profit margin for good faith business reasons shall give rise to Net
Sales only to the extent that any Seller invoices or receives amounts therefor.
[***] If a single item falls into more than one of the categories set forth in
clauses (a)-(f) above, such item may not be deducted more than once.

Such amounts shall be determined from the books and records of the Seller, and
shall be calculated in accordance with GAAP.

Sales between Zai and its Affiliates and sublicensees shall be disregarded for
purposes of calculating Net Sales except if such purchaser is an end user, in
which case such sales will give rise to Net Sales.  Otherwise, the subsequent
sale of such Licensed Product by such Affiliate or sublicensee shall be included
in the calculation of Net Sales.

With respect to any sale of any Licensed Product in a given country for any
substantive consideration other than monetary consideration on arm’s length
terms (which has the effect of reducing the invoiced amount below what it would
have been in the absence of such non-monetary consideration), for purposes of
calculating the Net Sales, such Licensed Product shall be deemed to be sold
exclusively for cash at the average Net Sales price charged to Third Parties for
cash sales of such Licensed Product in such country during the applicable
reporting period (or if there were only de minimis cash sales in such country,
at the fair market value as determined in good faith based on pricing in
comparable markets).

Net Sales shall be calculated on an accrual basis, in a manner consistent with
Zai’s accounting policies for external reporting purposes, as consistently
applied, in accordance with GAAP.

1.37“NMPA” means the National Medical Products Administration of the People’s
Republic of China and any successor agency(ies) or authority thereto having
substantially the same function.  

1.38“NSCLC” means non-small-cell lung carcinoma.

1.39“NVCR IP” means NVCR Know-How and NVCR Patents.

1.40“NVCR Know-How” means all Know-How Controlled by NVCR as of the Effective
Date or at any time during the Term that is necessary or reasonably useful for
the

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------

 

Development, or Commercialization of Licensed Products in the Field in the
Territory, including all Know-How within the New IP; provided, however, that
NVCR Know-How shall exclude all Know-How that comes into NVCR’s Control as a
result of a Change of Control of NVCR.

1.41“NVCR Patents” means all Patents in the Territory Controlled by NVCR as of
the Effective Date or at any time during the Term that Cover a Licensed Product
in the Field, including all Patents in the Territory claiming New IP; provided,
however, that NVCR Patents shall exclude all Patents that come into NVCR’s
Control as a result of a Change of Control of NVCR. Exhibit A includes the NVCR
Patents that are owned or exclusively licensed by NVCR and that are existing as
of the Effective Date; provided, that, for the avoidance of doubt, any Patent
that otherwise meets the definition of a NVCR Patent shall still be considered a
NVCR Patent even if such Patent is not identified on Exhibit A.

1.42“Optune Trademarks” means the trademarks containing the words “Optune” set
forth on Schedule 1.42, including all applications and registrations Controlled
by NVCR and/or its Affiliates therefor in the Territory.

1.43“Patents” means any U.S., foreign, international or regional patent
application or patent in any jurisdiction (including any provisional,
non-provisional, divisional, continuation or continuation-in-part application,
and any patents that issue thereon); and any reissue, renewal, re-examination,
substitution, extension or addition of any of the foregoing patents or
applications; and any foreign equivalents of any of the foregoing (as more fully
set forth in this Agreement).

1.44“Patent Prosecution” means activities directed to (a) preparing, filing and
prosecuting applications (of all types) for any Patent, (b) managing any
interference, opposition, re-issue, reexamination, supplemental examination,
invalidation proceedings (including inter partes or post-grant review
proceedings), revocation, nullification, or cancellation proceeding relating to
the foregoing, (c) deciding whether to abandon or maintain Patent(s), (d)
listing in regulatory publications (as applicable), (e) patent term extension
applications and maintenance, and (f) settling any interference, opposition,
reexamination, invalidation, revocation, nullification or cancellation
proceeding.

1.45“Person” means any individual, unincorporated organization or association,
governmental authority or agency or Entity.

1.46“PRC” means the People’s Republic of China, which for the purposes of this
Agreement shall exclude Hong Kong, Macau and Taiwan.

1.47“Product Improvement” means any improvement made [***].

1.48“Product Updates” means any improvement made [***].

1.49“Regulatory Approval” means, with respect to a Licensed Product in a country
or region in the Territory, all approvals that are necessary for the commercial
sale of such Licensed Product for use in the Field in such country or region in
the Territory, excluding any

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------

 

pricing and reimbursement approvals except to the extent required by Applicable
Law to sell the Licensed Product in such country or region.

1.50“Regulatory Authority” means any applicable Governmental Authority
responsible for granting Regulatory Approvals or any pricing or reimbursement
approvals, as applicable, for Licensed Products, including the NMPA, CMDE, AQSIA
and any corresponding national or regional regulatory authorities.

1.51“Regulatory Submissions” means any filing, application or submission with
any Regulatory Authority, including authorizations, approvals or clearances
arising from the foregoing, including Regulatory Approvals and any pricing or
reimbursement approvals, as applicable, and all correspondence or communication
with or from the relevant Regulatory Authority, as well as minutes of any
material meetings, telephone conferences or discussions with the relevant
Regulatory Authority, in each case, with respect to a Licensed Product.

1.52“RMB” means the official currency of the PRC.

1.53“Sanctioned Country” means, at any time, a country or territory that is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

1.54“Sanctions” means (a) economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government and administered by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”), the United Nations Security Council, the European Union
or Her Majesty’s Treasury of the United Kingdom, and (b) economic or financial
sanctions imposed, administered or enforced from time to time by the United
States State Department, the United States Department of Commerce or the United
States Department of the Treasury.

1.55“Sanctions List” means any of the lists of specifically designated nationals
or designated Persons held by the U.S. government and administered by OFAC, the
United States State Department, the United States Department of Commerce or the
United States Department of the Treasury or the United Nations Security Council
or any similar list maintained by the European Union, any other EU Member State
or any other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.

1.56“Specifications” mean the requirements and standards for each Licensed
Product to be supplied by NVCR to Zai under this Agreement as set forth on
Schedule 1.56 attached hereto, as amended or supplemented in writing in
accordance with this Agreement.

1.57“Tax” or “Taxes” means any present or future taxes, levies, imposts, duties,
charges, assessments or fees of any nature (including any interest thereon). For
the avoidance of doubt, Taxes includes value add taxes (“VAT”).

1.58“Territory” means the PRC, Hong Kong, Macau and Taiwan (each of which for
purposes of this Agreement shall each be deemed a region).

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9

--------------------------------------------------------------------------------

 

1.59“Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.60“TT Fields” means Tumor Treating Fields, or TTFields, which are low
intensity, alternating electric fields that disrupt cell division through
physical interactions with key molecules during mitosis in solid tumor cancers.

1.61“TT Fields Multi-Regional Clinical Study” means a global Clinical Trial of
the Licensed Product sponsored by NVCR for an Indication which includes Clinical
Trials to be conducted in multiple regions, including the PRC, in accordance
with a Global Development Plan.

1.62“United States” means the United States of America.

1.63“Valid Claim” means: (a) a claim in an issued Patent that has not: (i)
expired or been canceled; (ii) been declared invalid by an unreversed and
unappealable or unappealed decision of a court or other appropriate body of
competent jurisdiction; (iii) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise; or (iv) been abandoned in accordance
with or as permitted by the terms of this Agreement or by written agreement of
the Parties; or (b) a claim that has been pending [***] or less from the date
that the first action on the merits (excluding restriction requirements, notices
to file missing parts, and the like) was received in a patent application in
which such claim is examined, and that has not been abandoned (without the
possibility of refiling) or finally rejected by the applicable Governmental
Authority or court (and from which no appeal is or can be taken). For clarity,
if a claim is canceled and refiled in a continuing application, the period of
pendency is calculated from the date that the first action on the merits as to
that claim was first received.

1.64Additional Definitions. The following table identifies the location of
definitions set forth in various Sections of this Agreement:

Term

Section

Agreement

Introduction

Alliance Manager

Section 3.1

Anti-Corruption Laws

Section 11.7(a)(i)

Arbitration Notice

Section 15.3(a)

Arbitrators

Section 15.3(b)

Business Combination Transaction

Section 1.12(b)

Buyers

Section 1.36

Claims

Section 12.1

Clinical Supply Agreement

Section 7.1

Commercial Supply Agreement

Section 7.2

Competing Product

Section 2.4(a)

Competing Program

Section 2.6

Confidentiality Agreement

Section 16.6

Continuing Technology Transfer

Section 4.1

Development Target

Section 5.2

Development Target Deadline

Section 5.2

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10

--------------------------------------------------------------------------------

 

Disclosing Party

Section 10.1(a)

Disclosure Schedule

Article 11

Dispute

Section 15.1

Divestiture

Section 2.5

Effective Date

Introduction

Ex-Territory Infringement

Section 13.3

Examined Party

Section 9.7

Executive Officers

Section 3.2(f)

Global Brand Elements

Section 8.4(b)

Global Development Plan

Section 5.3(a)

Indemnified Party

Section 12.3

Indemnifying Party

Section 12.3

Initial Technology Transfer

Section 4.1

JDC

Section 3.2(f)(ii)

JSC

Section 3.2(a)

License

Section 2.1

Losses

Section 12.1

New IP

Section 13.1(a)

NMPA Submission Timeline

Section 5.1(c)

NVCR

Introduction

NVCR Indemnitees

Section 12.1

Outstanding Voting Securities

Section 1.12(a)

Party/Parties

Introduction

Paying Party

Section 9.8(c)

Product Infringement

Section 13.3

Product Marks

Section 13.5

Publication

Section 10.4

Receiving Party

Section 10.1(a)

Recipient

Section 9.8(c)

Representatives

Section 10.1(c)

Review Period

Section 10.4(a)

Royalty Term

Section 9.3(b)

Rules

Section 15.3(a)

Safety Agreement

Section 6.5(a)

Seller

Section 1.36

Supply Agreement Term Sheet

Section 7.3

Technology Transfer

Section 4.1

Term

Section 14.1

Territory Development Plan

Section 5.4

VAT

Section 1.57

Zai

Introduction

Zai Indemnitees

Section 12.2

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11

--------------------------------------------------------------------------------

 

 

Article 2
LICENSE

2.1License Grants to Zai.

(a)Subject to the terms and conditions of this Agreement, NVCR hereby grants to
Zai (i) an exclusive, royalty-bearing license, with the right to grant
sublicenses solely in accordance with Section 2.2, under the NVCR IP and any
Regulatory Approvals and Regulatory Submissions owned and held by NVCR or its
Affiliates in the Territory to Develop, distribute, use, sell, offer for sale,
import and otherwise Commercialize Licensed Products in the Field in the
Territory (the “License”) and (ii) a non-exclusive license, with the right to
grant sublicenses solely in accordance with Section 2.2, under the NVCR IP to
perform the Development activities [***] under the Global Development Plan to
the extent permitted by this Agreement.  

(b) On a Licensed Product-by-Licensed Product basis, unless and until the
Parties reach any alternative agreement on the supply of the Licensed Products,
Zai shall purchase and NVCR shall supply the Licensed Products for Zai’s
Development and Commercialization of the Licensed Products in the Territory
pursuant to Clinical Supply Agreement and Commercial Supply Agreement in
accordance with Article 7. The Commercial Supply Agreement shall contain the
customary change control provisions to address any Product Updates, certain
Product Improvements, incremental changes to the Specifications, or incremental
improvements to the Licensed Product. If the Product Improvements are so
significant that such Licensed Product will need to be approved by the
Regulatory Authorities as a new product, then a new or amended Commercial Supply
Agreement shall be entered into between NVCR and Zai.  

2.2Right to Sublicense.

(a)Subject to the terms and conditions of this Agreement, Zai shall have the
right to grant sublicenses of the License: (i) to its Affiliates, provided that
(A) such sublicense shall automatically terminate if such sublicensee ceases to
be an Affiliate of Zai, and (B) Zai’s right to grant sublicenses shall not apply
to Affiliates who become Affiliates after the Effective Date as a result of any
stock or asset acquisition involving Zai; and (ii) subject to Section 5.8 and
NVCR’s prior written approval, to contract research organizations, distributors
and other Third Party subcontractors for the sole purpose of, with respect to
the License, performing Zai’s obligations with respect to the Development, and
Commercialization of Licensed Products in the Field in the
Territory.  Notwithstanding the foregoing, except for sublicenses of the License
to its Affiliates in accordance with Section 2.2(a)(i), Zai shall obtain NVCR’s
prior written consent if Zai wishes to sublicense any of Zai’s rights or
obligations under this Agreement with respect to any region within the
Territory.  Notwithstanding the grant of any sublicense hereunder, Zai shall
remain liable for any breach or default of the applicable terms and conditions
of this Agreement by any of its sublicensees.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12

--------------------------------------------------------------------------------

 

(b)Zai will not grant a sublicense to any sublicensee that has been debarred or
disqualified by a Regulatory Authority.  Zai will ensure that, prior to engaging
any sublicensee that such sublicensee is subject to written agreement containing
the following terms and conditions: (i) each such sublicensee must protect and
keep confidential any Confidential Information of the Parties, including in
accordance with Article 10; (ii) NVCR has the right to audit (either by itself
or through Zai or Zai’s designee) the books and records of each such sublicensee
in accordance with this Agreement (including pursuant to Section 9.7); (iii) the
sublicense does not impose any payment obligations or liability on NVCR; (iv)
each sublicense shall contain the same indemnification and intellectual property
assignment provisions as in this Agreement; and (v) the sublicense is otherwise
consistent with the terms of this Agreement.  Zai will promptly provide a copy
of the executed agreement with each sublicensee to NVCR, which copy may be
redacted to remove financial terms.  Zai shall ensure that its sublicensees
comply with the terms and conditions of this Agreement and Zai will remain
directly responsible for all of its obligations under this Agreement that have
been delegated or sublicensed to any sublicensee.

2.3No Implied Licenses; Negative Covenant.  Except as expressly set forth
herein, neither Party shall acquire any license or other intellectual property
interest, by implication or otherwise, under any trademarks, Patents or patent
applications of the other Party. Zai shall not, and shall not permit any of its
Affiliates or sublicensees to, practice any NVCR IP outside the scope of the
License.

2.4Non-Compete.

(a)Subject to Section 2.5, during the Term, Zai shall not, and shall ensure that
its Affiliates and sublicensees hereunder do not, directly or indirectly, engage
in, independently or for or with any Third Party, any [***](a “Competing
Product”) in the Territory, other than Licensed Products in accordance with this
Agreement.

(b)During the Term, NVCR shall not, and shall ensure that its Affiliates and
sublicensees hereunder do not, directly or indirectly, engage in, independently
or for or with any Third Party, any development or commercialization of a
Competing Product in the Territory and in the Field, other than Licensed
Products in accordance with this Agreement.  NVCR shall use, and cause its
Affiliates or Third Parties acting on its behalf to use, good faith efforts to
design, develop, label, market, and/or sell any Competing Product for use
outside the Field in humans in the Territory in such a way that would prevent or
discourage any use of such Competing Product in the Field in the Territory.

2.5Acquisition of Competing Programs. If a Third Party becomes an Affiliate of
Zai, or otherwise assumes this Agreement, after the Effective Date through
merger, acquisition, consolidation or other similar transactions with Zai, then
regardless of whether such transaction results in a Change of Control of Zai, if
as of the date of the closing of such transaction, such Affiliate or any
Affiliate of such new Affiliate was engaged in the research, development,
manufacture or commercialization of a product that would compete with any
Licensed Product (a “Competing Program”), then Zai and its new Affiliate will
have [***] to wind down (i.e., discontinue all development and
commercialization) or complete the Divestiture of such Competing Program.
“Divestiture” means the sale or transfer or exclusive

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13

--------------------------------------------------------------------------------

 

license of rights to the Competing Program to a Third Party without the
retention or reservation of any rights, license or interest (other than solely
an economic interest and, in the event of termination, customary residual
rights) in such Competing Program.

2.6Control & Management of Licensed Products.  Zai shall use Licensed Products
for Development and Commercialization as expressly contemplated by this
Agreement.  Zai shall not, and shall not permit its Affiliate or any Third Party
any re-use any component of the Licensed Products that are disposable (i.e.,
arrays), reverse engineering of the Licensed Products or any component thereof,
diversion of any Licensed Product, inappropriate disposal of Licensed Product,
failure to collecting Licensed Product upon treatment stoppage.  

2.7No Diversion.  Zai and its Affiliates shall not, and shall contractually
obligate (and use Commercially Reasonable Efforts to enforce such contractual
obligation) its and their licensees and sublicensees not to, directly or
indirectly, actively promote, market, distribute, import, sell or have sold any
Licensed Product, including via the Internet or mail order, to any Third Party
or to any address or Internet Protocol address or the like outside of the
Territory or for purposes of medical tourism from countries in which NVCR is
developing or commercializing the Licensed Product. Zai shall not engage, and
shall not permit its Affiliates and sublicensees to engage, in any advertising
or promotional activities relating to any Licensed Product for use directed
primarily to customers or other buyers or users of such product residing or
located in any country or jurisdiction outside the Territory, or solicit orders
from any prospective purchaser residing or located in any country or
jurisdiction outside the Territory. If Zai or its Affiliates or sublicensees
receives any order for a Licensed Product for use from a prospective purchaser
located or residing in a country or jurisdiction outside the Territory, Zai
shall immediately refer that order to NVCR and shall not accept any such orders.
Zai shall not deliver or tender (or cause to be delivered or tendered), nor
permit its Affiliates and sublicensees to, deliver or tender (or cause to be
delivered or tendered) any Licensed Product for use outside the Territory.

Article 3
GOVERNANCE

3.1Alliance Managers. Each Party shall appoint an individual to act as its
alliance manager under this Agreement as soon as practicable after the Effective
Date (the “Alliance Manager”), which Zai Alliance Manager shall be fluent in
English. The Alliance Managers shall: (a) serve as the primary points of contact
between the Parties for the purpose of providing the other Party with
information on the progress of a Party’s activities under this Agreement; (b) be
responsible for facilitating the flow of information and otherwise promoting
communication, coordination and collaboration between the Parties, provided that
all communications between the Parties shall be in English; (c) facilitate the
prompt resolution of any disputes; and (d) attend JSC (as a non-voting
participant) and JDC meetings. An Alliance Manager may also bring any matter to
the attention of the JSC or JDC if such Alliance Manager reasonably believes
that such matter warrants such attention. Each Party may replace its Alliance
Manager at any time upon written notice to the other Party.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14

--------------------------------------------------------------------------------

 

3.2Joint Steering Committee.

(a)Formation. Within [***], the Parties shall establish a joint steering
committee (the “JSC”) to monitor and coordinate the Development and
Commercialization of Licensed Products in the Field in the Territory. The JSC
will be composed of an equal number of representatives from each Party and a
minimum of [***] representatives of each Party, with (i) at least [***]
senior-level representatives from Zai who are fluent in English, (ii) at least
[***] representative of each Party that have direct knowledge and expertise in
the development and commercialization of products similar to Licensed Products.

(b)Role. The JSC shall (i) provide a forum for the discussion of the Parties’
activities under this Agreement; (ii) review and discuss the overall strategy
for the Development and Commercialization of Licensed Products in the Field in
the Territory; (iii) review and discuss the initial Territory Development Plan
and review, discuss, and approve any amendments thereto in accordance with
Section 5.4; (iv) review and discuss any material amendments to the Global
Development Plan that are related to the Territory in accordance with Section
5.3(c); (v) review, discuss, and approve the Commercialization Plan and
amendments thereto including the reimbursement price for the Licensed Product in
the Territory; (vi) establish and oversee the JDC as necessary or advisable to
further the purpose of this Agreement; (vii) discuss potential implications of
Zai’s decision to file and hold Regulatory Submissions, Regulatory Approvals and
any pricing or reimbursement approvals, as applicable, for Licensed Products in
the Territory in its own name; (viii) discuss and approve clinical supply
arrangements; (ix) review and discuss annually a charitable care strategy
(covering compassionate sales or use, or an indigent program) for the Licensed
Products in the Field in the Territory; and (x) perform such other functions as
expressly set forth in this Agreement or allocated to the JSC by the Parties’
written agreement.

(c)Limitation of Authority. The JSC shall only have the powers expressly
assigned to it in this Article 3 and elsewhere in this Agreement and shall not
have the authority to: (i) modify or amend the terms and conditions of this
Agreement; (ii) waive either Party’s compliance with the terms and conditions of
this Agreement; or (iii) determine any issue in a manner that would conflict
with the express terms and conditions of this Agreement.

(d)Meetings. The JSC shall hold meetings at such times as it elects to do so,
but shall meet no less frequently than [***] per Calendar Year, in a manner and
at a location as agreed upon by the Parties. Each Party shall bear its own
expenses related to participation in and attendance at such meetings by its
respective JSC representatives.

(e)Non-Member Attendance. Each Party may from time to time invite a reasonable
number of participants, in addition to its representatives, to attend the JSC
meetings in a non-voting capacity; provided that if either Party intends to have
any Third Party (including any consultant) attend such a meeting, such Party
will provide prior written notice to the other Party.  Such Party will also
ensure that such Third Party is bound by confidentiality and non-use obligations
consistent with the terms of this Agreement.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15

--------------------------------------------------------------------------------

 

(f)Decision-Making. All decisions of the JSC shall be made by unanimous vote,
with each Party’s representatives collectively having one vote. If after
reasonable discussion and good faith consideration of each Party’s view on a
particular matter before the JSC, the JSC cannot reach a decision as to such
matter within [***] days after such matter was brought to the JSC for
resolution, such matter shall be referred to the Chief Executive Officer of NVCR
(or an executive officer of NVCR designated by the Chief Executive Officer of
NVCR who has the power and authority to resolve such matter) and the Chief
Executive Officer of Zai (or an executive officer of Zai designated by the Chief
Executive Officer of Zai who has the power and authority to resolve such matter)
(collectively, the “Executive Officers”) for resolution. If the Executive
Officers cannot resolve such matter within [***] days after such matter has been
referred to them, then:

(i)Zai shall have the final decision-making authority with respect to (1)
Development of Licensed Products in the Field in the Territory which are not
part of the Global Development Plan and would not reasonably be expected to have
a materially adverse effect on a global study or Development, manufacture or
Commercialization of Licensed Products outside the Territory and (2) subject to
clause (3) of Section 3.2(f)(ii), Commercialization of Licensed Products,
including sales force deployment decisions, in the Field in the Territory;
provided that: (3) Zai shall not make any decision that is inconsistent with its
obligations to use Commercially Reasonable Efforts to Develop and Commercialize
the Licensed Products in the Field and in the Territory or would reasonably be
expected to (A) materially adversely affect the continued Development or
Commercialization of Licensed Products outside the Territory or the Field; or
(B) cause NVCR to be in violation of Applicable Laws as the owner and holder of
Regulatory Submissions, Regulatory Approvals and any pricing or reimbursement
approvals, as applicable, for Licensed Products in the Territory. In the event
that NVCR believes that any decision made by Zai pursuant to this Section
3.2(f)(i) is inconsistent with clauses (1) through (3) of this Section
3.2(f)(i), then NVCR shall so notify Zai, and Zai’s decision shall not go into
effect unless and until (x) Zai, within [***] days of such notification, refers
such matter to an independent Third Party expert selected by mutual agreement of
the Parties who has at least [***]  years of experience in the medical device
and/or oncology therapeutic field (or who has such other similar credentials as
mutually agreed by the Parties), and (y) such Third Party expert decides that
Zai’s decision is not in conflict with clause (3) of this Section 3.2(f)(i).
Such Third Party expert shall be instructed to render its decision within
[***]  days of the date that such matter is referred to such Third Party expert,
with the costs for such independent Third Party expert to be shared equally by
the Parties. Except in cases of fraud or manifest error on the part of such
Third Party expert, the decision of such Third Party expert shall be final and
binding on the Parties (and, for clarity, such matter shall not be subject to
the dispute resolution procedures set forth in Article 15);

(ii)NVCR shall have the final decision-making authority with respect to (1) any
Development, manufacture or Commercialization activities in the Territory which
is reasonably expected to have a materially adverse effect on a global study or
Development, manufacture or Commercialization of Licensed Products outside the
Territory (provided that NVCR shall not make any such decision that would
materially increase Zai’s obligations above those set forth in the initial
Global Development Plan agreed between the Parties without Zai’s written
consent), (2) any research, Development, manufacturing or

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16

--------------------------------------------------------------------------------

 

Commercialization of Licensed Products outside the Territory or the Field, and
(3) the level of reimbursement of a Licensed Product in the Territory if the
reimbursement price proposed for the Licensed Product is less than the Minimal
Reimbursement Price. The Parties acknowledge that the healthcare market and
reimbursement systems in China are evolving and shall continue to review pricing
and reimbursement strategies for Licensed Products.  The Parties may mutually
agree, in writing, to amend the Minimal Reimbursement Price in the future.
Notwithstanding the foregoing, NVCR shall not make any decisions that would
materially affect Zai’s ability to comply with Applicable Laws or cause Zai to
breach any Applicable Laws.

(g)Joint Development Committee. The JSC shall promptly establish a joint
development committee (the “JDC”), which is subject to the supervision and
oversight of the JSC, to review, discuss, coordinate and share information
regarding (i) the Development of Licensed Products in the Territory, (ii) the
progress of the Regulatory Approvals and Regulatory Submissions for Licensed
Products in the Territory, and (iii) data generated (for which each Party has
the right to reference in regulatory filings) from the other Party’s and their
licensees’ ongoing and future Clinical Trials and filings for obtaining
Registration Certification for medical devices for all indications for the
Licensed Products. The JDC will meet with a frequency and in a manner as
determined by the JSC. The JSC shall resolve any disputes that arise within the
JDC within [***] days after any such matter is brought to the JSC for
resolution. In no event shall the authority of the JDC exceed the authority of
the JSC. Each Party shall be responsible for all of its own expenses of
participating in the JDC.

Article 4
TECHNOLOGY TRANSFERS

4.1Technology Transfer. NVCR shall use good faith efforts to, within [***] days
of the Effective Date, provide and transfer to Zai the NVCR Know-How which shall
be that exists on the Effective Date and was not previously provided to Zai (the
“Initial Technology Transfer”). Thereafter, during the Term, NVCR shall (a) at
each meeting of the JSC (and, in any event, on a quarterly basis if any JSC
meeting is not held in a particular Calendar Quarter), provide Zai with a
summary of additional NVCR Know-How (if any) developed or included in the
License and details of any Product Updates and Product Improvements developed
[***], (b) transfer any such NVCR Know-How and Product Updates to Zai [***], and
(c) provide Zai with reasonable access to NVCR personnel involved in the
research and Development of Licensed Products, either in person at NVCR’s
facility or by teleconference (the “Continuing Technology Transfer,” and
together with the Initial Technology Transfer, the “Technology Transfer”).
Thereafter, during the Term, at JSC meetings, NVCR shall keep Zai reasonably
informed of NVCR’s Development activity as it relates to Zai’s Development and
Commercialization in the Territory. For the avoidance of doubt, NVCR personnel
shall not be obligated to travel to Zai’s facilities, and NVCR’s transfer
obligations under this Section 4.1 shall apply solely to the extent the NVCR
Know-How is reasonably necessary to support Zai’s Development and
Commercialization of the Licensed Product in the Field in the Territory in
accordance with this Agreement.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17

--------------------------------------------------------------------------------

 

Article 5
DEVELOPMENT PROGRAM

5.1Diligence and Responsibilities.

(a)Zai shall be responsible for and use Commercially Reasonable Efforts to (i)
Develop Licensed Products in the Field in the Territory in accordance with the
Territory Development Plan, (ii) perform the Development activities assigned to
Zai under the Global Development Plan [***], and (iii) Commercialize Licensed
Products in the Field in the Territory.

(b)Zai shall use Commercially Reasonable Efforts to conduct the tasks assigned
to it in the Territory Development Plan, and the tasks assigned to it in the
Global Development Plan and achieve the objectives set forth therein. Zai shall
conduct such tasks in a timely, professional manner and in compliance with the
Territory Development Plan and Global Development Plan, as applicable, and all
Applicable Laws, including GLP, GCP and cGMP.  NVCR may conduct such tasks
assigned to it, and any other activities assigned to it under this Agreement,
through one or more Affiliate or Third Party designees.

(c)No later than [***] days following the Effective Date, the Parties will
cooperate to finalize, and shall mutually agree upon prior to attachment to this
Agreement in Exhibit B, a written timeline (the “NMPA Submission Timeline”) for
Regulatory Submissions to the NMPA, which NMPA Submission Timeline may be
amended upon mutual agreement by the Parties from time to time.  Zai will
develop the timelines for other indications within [***] days after the
Effective Date.

5.2Development Target. Zai shall, (a) within [***] months of the [***], obtain
Regulatory Approval for the Licensed Product for the same Indication in the
Territory; provided, however, [***], Zai shall obtain Regulatory Approval for
the Licensed Product for the same Indication in the Territory within [***]
months of the [***];  (b) [***] within [***] months after the Effective Date;
and (c) [***] within (i) [***] months after [***], or (ii) [***] months after
[***] (each such Zai obligation a “Development Target” and each such
corresponding deadline a “Development Target Deadline”); provided that each such
Development Target Deadline shall be extended by [***] days or such other period
of time as agreed in writing by the Parties if (x) Zai demonstrates to NVCR that
Zai has utilized Commercially Reasonable Efforts to achieve the corresponding
Development Target by the corresponding Development Target Deadline and (y) such
inability to achieve such Development Target by the corresponding Development
Target Deadline is due to (i) reasons outside of Zai’s control including changes
to the regulatory process or Applicable Laws, or delays caused by Governmental
Authorities including delays in providing necessary approvals or responses; or
(ii) NVCR exercising its final decision making authority with Zai’s objection.

5.3Global Development Plan.

(a)NVCR’s global Development of Licensed Products will be conducted pursuant to
a written development plan (as amended from time to time in accordance with this
Section 5.3, the “Global Development Plan”), which the Parties agree shall
include (i)

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18

--------------------------------------------------------------------------------

 

TT Fields Multi-Regional Clinical Studies for (1) the NSCLC Indication, (2) the
pancreatic cancer Indication, and (3) the ovarian cancer Indication, for each of
which, Zai [***]; and (ii) a [***].

(b)The Parties shall discuss and agree upon the initial Global Development Plan
within [***] days following the Effective Date. In addition to Zai’s Development
activities under the Territory Development Plan, Zai shall [***] Global
Development Plan. The Global Development Plan shall include (i) an outline only
of NVCR’s global Clinical Trials for Licensed Products, (ii) details and
timelines of the [***], (iii) details and timelines of any other Development
activities [***], and (iv) [***] Global Development Plan [***], which for each
of the TT Fields Multi-Regional Clinical Studies for the NSCLC Indication, the
pancreatic cancer Indication and the ovarian cancer Indication, shall be up to
[***], using its Commercially Reasonable Efforts.

(c)From time to time, NVCR may make and implement amendments to the then-current
Global Development Plan. To the extent such amendments are (x) material, and (y)
relate to the Territory, NVCR shall submit such proposed amendments to the JSC
for review and discussion before adopting such amendments.

5.4Territory Development Plan. Except for the activities allocated to Zai under
the Global Development Plan pursuant to Section 5.3, all Development by Zai of
Licensed Products in the Territory under this Agreement shall be conducted
pursuant to a written development plan (as amended from time to time in
accordance with this Section 5.4 and Section 3.2, the “Territory Development
Plan”), which Territory Development Plan shall contain in reasonable detail all
major Development activities (including all Clinical Trials) for Licensed
Products in the Territory and the timelines for achieving such
activities.  Attached hereto as Exhibit C is an initial draft of the Territory
Development Plan and attached hereto as Exhibit B is a NMPA Submission Timeline
for the indications of recurrent and newly diagnosed GBM. From time to time as
needed thereafter, Zai shall propose amendments to the Territory Development
Plan in consultation with NVCR and submit such proposed updated or amended
Territory Development Plan to the JSC for review, discussion and approval. Once
approved by the JSC, the amended Territory Development Plan shall become
effective. For clarity, the Territory Development Plan and amendments thereto
must be consistent with the Global Development Plan and the Global Development
Plan shall take precedent in case of any conflict or inconsistency between the
Territory Development Plan and the Global Development Plan.

5.5Development Costs. Zai shall be solely responsible for all costs and expenses
incurred by or on behalf of Zai in the Development of Licensed Products in the
Territory, including the performance of Development activities under the
Territory Development Plan and the Development activities assigned to Zai under
the Global Development Plan and shall provide for reimbursement of NVCR’s costs
for the assistance provided to Zai in the Development of Licensed Products in
the Territory, including the costs incurred in acting as the holder of the
Regulatory Approvals and Regulatory Submissions of the Licensed Products on
behalf of Zai in the Territory.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19

--------------------------------------------------------------------------------

 

5.6Development Reports. The status, progress and results of Zai’s Development
activities under this Agreement and NVCR’s development activities for the
Licensed Product in the Field outside the Territory will be discussed at
meetings of the JSC. At least [***] Business Days before each regularly
scheduled JSC meeting, Zai will provide the JSC with a written report detailing
its Development activities and the results thereof, covering subject matter at a
level of detail reasonably required by NVCR and sufficient to enable NVCR to
determine Zai’s compliance with its diligence obligations pursuant to Section
5.1. In addition, Zai will make available to NVCR such additional information
about its Development activities as may be reasonably requested by NVCR from
time to time. All updates and reports generated pursuant to this Section 5.6
shall be the Confidential Information of Zai.

5.7Data Exchange and Use. In addition to its adverse event and safety data
reporting obligations pursuant to Section 6.5, each Party shall promptly provide
the other Party with copies of all data and results and all supporting
documentation (e.g. protocols, CRFs, analysis plans) controlled by such Party
that are generated by or on behalf of such Party or its Affiliates or
sublicensees, if applicable, in the Development of Licensed Products; provided
that NVCR shall only be required to provide Zai such data, results and
documentation to the extent it comprises NVCR Know-How and is reasonably
necessary or useful for Zai’s Development and Commercialization of the Licensed
Products in the Field and in the Territory. Zai shall have the right to use and
reference such data and results provided by NVCR, without additional
consideration, for the purpose of obtaining and maintaining Regulatory Approval
and any pricing or reimbursement approvals, as applicable, of Licensed Products
in the Field and in the Territory. NVCR and its designees shall have the right
to use and reference such data and results provided by Zai, without additional
consideration, for the purpose of obtaining and maintaining Regulatory Approval
and any pricing or reimbursement approvals, as applicable, of Licensed Products
outside the Field or the Territory.

5.8Subcontractors. Zai shall have the right to engage subcontractors for
purposes of conducting activities assigned to it under this Agreement or for
which it is responsible under this Agreement, to the extent such subcontractors
are set forth in the initial Territory Development Plan approved by NVCR or the
Global Development Plan, or otherwise with NVCR’s prior written consent. Zai
shall cause any subcontractor engaged by it to be bound by written obligations
of confidentiality and non-use consistent with this Agreement prior to
performing any activities. Zai shall cause its subcontractors to assign to Zai
(or, in the case of academic institutions and Third Party manufacturers, use
reasonable efforts to cause such subcontractor to so assign) all intellectual
property made by such subcontractor in the course of performing such
subcontracted work. Zai shall remain directly responsible for any obligations
under this Agreement that have been delegated or subcontracted to any
subcontractor and shall be directly responsible for the performance of its
subcontractors.

5.9Records. Zai will maintain appropriate records in either tangible or
electronic form of (a) all significant Development and Commercialization events
and activities conducted by it or on its behalf related to a Licensed Product;
and (b) all significant information generated by it or on its behalf in
connection with Development or Commercialization of a Licensed Product under
this Agreement, in each case in accordance

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

20

--------------------------------------------------------------------------------

 

with Zai’s usual documentation and cGMP record retention practices. Such records
will be in sufficient detail to properly reflect, in a good scientific manner,
all significant work done and the results of studies and trials undertaken and,
further, will be at a level of detail appropriate for patent and regulatory
purposes. Zai will document all non-clinical studies and Clinical Trials in
formal written study reports according to Applicable Laws and national and
international guidelines. Upon NVCR’s request, Zai will, and will cause its
Affiliates and Sublicensees, to provide to NVCR copies of such records
(including access to relevant databases, if any) of Development and
Commercialization activities to the extent necessary or useful for the
Development and Commercialization of the Licensed Product outside the Territory,
including for regulatory and patent purposes. All such records, reports,
information and data provided will be subject to the confidentiality provisions
of Article 10.  

Article 6
REGULATORY

6.1Holder of Regulatory Approvals and Regulatory Submissions. NVCR shall
initially be the holder of Regulatory Approvals and Regulatory Submission for
Licensed Products in the Territory. At Zai’s request during the Term, (a) the
JSC will discuss in good faith whether to transfer manufacturing
responsibilities for Licensed Products for the Territory to Zai, and (b) the
Parties will discuss in good faith whether to enable Zai to hold Regulatory
Approvals and Regulatory Submissions in the Territory, including any pricing or
reimbursement approvals, whether by transfer to Zai of such Regulatory Approvals
and Regulatory Submissions or through the submission of a new application for
Regulatory Approval in the Territory submitted by Zai, in each case ((a) or
(b)), to the extent permitted by Applicable Law and in accordance therewith. If
agreed by the Parties, NVCR shall reasonably cooperate with Zai, at Zai’s
expense, to enable Zai to hold any or all such Regulatory Approvals and
Regulatory Submissions.

6.2Zai’s Responsibilities.

(a)Zai shall be responsible [***] for all regulatory activities leading up to
and including the obtaining of Regulatory Approvals and any pricing or
reimbursement approvals, as applicable, for Licensed Products from Regulatory
Authorities in the Field and in the Territory, provided that, Zai shall conduct
such regulatory activities (and any and all regulatory activities delegated to
Zai in this Agreement or by NVCR during the Term in connection with the
Development and Commercialization of the Licensed Product in the Territory
during such time that NVCR is the holder of Regulatory Approvals and Regulatory
Submissions for the Licensed Product in the Territory) as the express,
exclusive, and authorized legal agent of record for NVCR in the Territory, and
provided further, that such actions shall be taken on behalf of NVCR and for the
benefit of Zai in the Territory.  Promptly after the Effective Date and from
time to time during the Term, the Parties shall conduct such actions and execute
such documents as are required for Zai to act as NVCR’s express, exclusive, and
authorized legal agent of record in the Territory.  Notwithstanding the
foregoing, to the extent permitted under Applicable Laws, Zai may file, obtain
and maintain (on behalf of NVCR, which will be the holder of) Regulatory
Submissions, Regulatory Approvals and any pricing or reimbursement approvals, as
applicable, for Licensed Products in the Territory.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

21

--------------------------------------------------------------------------------

 

(b)Zai shall promptly provide to NVCR for review and comment drafts of all
Regulatory Submissions prepared by or on behalf of Zai, including English
summaries thereof. NVCR shall have the right to review and comment on such
Regulatory Submissions and Zai shall consider in good faith any comments
received from NVCR and incorporate all comments that are reasonable or necessary
for protecting NVCR’s interest as licensor of the Licensed Product or holder of
the Regulatory Submission or Regulatory Approval in the Territory. In addition,
each Party shall promptly notify the other Party of any Regulatory Submissions
and any comments or other correspondences related thereto submitted to or
received from any Regulatory Authority in the Territory and shall provide the
other Party with copies thereof as soon as reasonably practicable. If any such
Regulatory Submission, comment or correspondence is not in English, Zai shall
also promptly provide NVCR with a written English summary of any comments or
other correspondences received from a Regulatory Authority with respect to a
Regulatory Submission.

(c)Each Party shall promptly provide the other Party with notice after receiving
notice of any meeting or discussion with any Regulatory Authority in the
Territory related to any Licensed Product in the Field. Zai shall lead any such
meeting or discussion, provided, however, that NVCR or its designee shall have
the right, but not the obligation, to attend and participate in such meeting or
discussion. If NVCR elects not to attend such meeting or discussion, Zai shall
provide NVCR with a written summary thereof in English promptly following such
meeting or discussion.

6.3NVCR’s Responsibilities. Except if filed or obtained by Zai in its own name,
solely as permitted under Section 6.1, NVCR shall own and hold all Regulatory
Submissions, Regulatory Approvals and any pricing or reimbursement approvals, as
applicable, for Licensed Products in the Field and in the Territory for the
benefit of Zai, and shall, promptly upon Zai’s request, provide access to and
copies of such Regulatory Submissions, Regulatory Approvals and any pricing or
reimbursement approvals to Zai, as applicable.  NVCR shall reasonably cooperate
with Zai in obtaining any Regulatory Approvals and any pricing or reimbursement
approvals, as applicable, for a Licensed Product in the Field and in the
Territory including by providing, to the extent Controlled by NVCR, prompt
access to clinical data, and other data, information, and documentation for
Licensed Products in the Field, that is included in the NVCR Know-How, including
any Regulatory Approvals or Regulatory Submissions for the Licensed Products in
the Field in the Territory and outside the Territory (which are reasonably
useful in the Territory).

6.4Right of Reference. Each Party hereby grants to the other Party the right of
reference to all Regulatory Submissions pertaining to Licensed Products in the
Field submitted by or on behalf of such Party or its Affiliates in and outside
the Territory. Zai may use such right of reference to NVCR’s Regulatory
Submissions solely for the purpose of seeking, obtaining and maintaining
Regulatory Approval and any pricing or reimbursement approvals, as applicable,
of Licensed Products in the Field in the Territory as NVCR’s authorized legal
agent and exclusive general distributor of record or on its own behalf to the
extent permitted by Applicable Laws and this Agreement. NVCR may use the right
of reference to Zai’s Regulatory Submissions, if any, solely for the purpose of
seeking, obtaining and maintaining regulatory approval of Licensed Products
outside the Territory or, to the extent permitted pursuant to this Agreement, in
the Territory.  Each Party shall bear its

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

22

--------------------------------------------------------------------------------

 

own costs and expenses associated with providing the other Party with the right
of reference and sharing of data and information pursuant to this Section 6.4.

6.5Adverse Events Reporting.

(a)Promptly following the Effective Date, but in no event later than [***] days
thereafter, Zai and NVCR shall develop and agree in a written agreement to
worldwide safety and pharmacovigilance procedures for the Parties with respect
to Licensed Products, such as safety data sharing and exchange, adverse events
reporting and prescription events monitoring (the “Safety Agreement”). Such
Safety Agreement shall describe the obligations of both Parties with respect to
the coordination of collection, investigation, reporting and exchange of
information between the Parties concerning adverse events or any other safety
issue of any significance and product quality and product complaints involving
adverse events, in each case with respect to Licensed Products and sufficient to
permit each Party and its Affiliates, licensees or sublicensees to comply with
its legal obligations with respect thereto, including, for clarity, NVCR’s
obligations as the owner or holder of Regulatory Approvals and Regulatory
Submissions for the Licensed Product in the Territory, as applicable.

(b)Zai shall maintain an adverse event database for Clinical Trials conducted in
the Territory under the Territory Development Plan [***]. Zai shall be
responsible for reporting to the applicable Regulatory Authorities in the
Territory, on NVCR’s behalf during such time that NVCR is the holder of
Regulatory Approvals and Regulatory Submissions for the Licensed Product in the
Territory, all quality complaints, adverse events and safety data related to
Licensed Products for all Clinical Trials conducted in the Territory under the
Territory Development Plan or the Global Development Plan, as well as
responding, on NVCR’s behalf during such time that NVCR is the holder of
Regulatory Approvals and Regulatory Submissions for the Licensed Product in the
Territory, to safety issues and to all requests of Regulatory Authorities
related to Licensed Products in the Field and in the Territory. Zai shall
provide to NVCR access to Zai’s adverse event database for the Territory. NVCR
shall maintain a global adverse event database for Clinical Trials conducted
under the Global Development Plan at [***] cost and expense, except for any
costs allocated to [***] pursuant to Section 5.5.  

6.6Safety and Regulatory Audits. Upon reasonable notification, NVCR or its
representatives shall be entitled to conduct an audit of safety and regulatory
systems, procedures or practices of Zai, its Affiliates, sublicenses or
subcontractors (including Clinical Trial sites) relating to Licensed Products no
more often than [***] Calendar Year. Zai shall promptly notify NVCR of any
inspection of Zai, its Affiliates, sublicenses or subcontractors (including
Clinical Trial sites) by any Regulatory Authority relating to Licensed Products
and shall provide NVCR with all information pertinent thereto. NVCR shall have
the right, but not the obligation, to be present at and participate in any such
inspection.  

6.7Notice of Regulatory Action. If any Regulatory Authority takes or gives
notice of its intent to take any regulatory action with respect to any activity
of Zai relating to any Licensed Product, then Zai shall notify NVCR of such
contact, inspection or notice or action within [***] hours thereof. NVCR shall
have the right to review and comment on any

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

23

--------------------------------------------------------------------------------

 

responses to Regulatory Authorities that pertain to a Licensed Product, provided
that Zai shall have the final decision-making authority with respect to such
responses to the extent relating solely to such Licensed Product in the Field
and in Territory and such responses would not have any negative impact on the
research, Development, manufacturing or Commercialization of any Licensed
Product outside the Territory, but shall incorporate all such reasonable
comments of NVCR during such time that NVCR is the holder of Regulatory
Approvals and Regulatory Submissions for the Licensed Product in the Territory.
The costs and expenses of any regulatory action in the Territory shall be borne
solely by [***].  

6.8No Harmful Actions. If NVCR believes that Zai is taking or intends to take
any action with respect to the Licensed Product that could have a material
adverse impact upon the regulatory status of the Licensed Product outside the
Territory, NVCR will have the right to bring the matter to the attention of the
JSC and the Parties will discuss in good faith to resolve such concern. Without
limiting the foregoing, unless the Parties otherwise agree: (a) Zai will not
communicate with any Regulatory Authority having jurisdiction outside the
Territory, unless so ordered by such Regulatory Authority, in which case Zai
will immediately notify NVCR of such order; and (b) Zai will not submit any
Regulatory Submissions or seek regulatory approvals for the Licensed Product
outside the Territory. To the extent practicable, NVCR will provide Zai with any
information that reasonably could affect the Development or Commercialization of
the Licensed Product in the Territory, prior to making such information public.

6.9Notification of Threatened Action. Each Party will immediately notify the
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by any Regulatory Authority, which may
affect the safety or efficacy claims of any Licensed Product or the continued
marketing of any Licensed Product. Upon receipt of such information, the Parties
will consult with each other in an effort to arrive at a mutually acceptable
procedure for taking appropriate action.

Article 7
SUPPLY


7.1Development Supply.  NVCR shall have the sole right, through a Third Party
contract manufacturer, to manufacture and supply to Zai all Licensed Products
required by Zai for Development use in the Territory under the Territory
Development Plan and for Zai’s [***] responsibilities under the Global
Development Plan, including the conduct of TT Fields Multi-Regional Clinical
Studies. The Parties shall use good faith efforts to enter into an agreement
pursuant to which NVCR would supply such Licensed Products for such Development
use by Zai (“Clinical Supply Agreement”) within [***], pursuant to which:

(a)Except as set forth in Section 7.1(b), NVCR shall supply the Licensed
Products pursuant to this Section 7.1 at a transfer price equal to [***].

(b)For a TT Fields Multi-Regional Clinical Study, NVCR shall supply Licensed
Products to Zai sufficient to conduct activities in the Territory contemplated
under the TT Fields Multi-Regional Clinical Studies [***].

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

24

--------------------------------------------------------------------------------

 

7.2Commercial Supply.  The Parties shall use Commercially Reasonable Efforts to
agree [***] on the principal terms of a commercial supply agreement (the
“Commercial Supply Agreement”) pursuant to which Zai shall purchase commercial
supply of a Licensed Product from NVCR at [***] in order to fulfill Zai’s
obligations under this Agreement, which terms shall be consistent with the terms
and conditions of this Agreement and the terms and conditions of any agreement
between NVCR and its Third Party manufacturing partner(s), to the extent
applicable to commercial supply of Licensed Product in the Field in the
Territory.  Zai shall purchase its commercial requirements for Licensed Product
in the Territory from NVCR pursuant to the Commercial Supply Agreement.  

7.3Supply Agreements.  The Parties agree that the Clinical Supply Agreement and
Commercial Supply Agreement shall contain terms substantially consistent with
those contained in the supply agreement term sheet attached hereto as Exhibit D
(the “Supply Agreement Term Sheet”) subject to deviations agreed by the
Parties.  

Article 8
COMMERCIALIZATION

8.1Commercialization Diligence. Zai shall be responsible for, and shall use
Commercially Reasonable Efforts to Commercialize each Licensed Product that has
obtained Regulatory Approval in the Field in the Territory, provided that, Zai
shall Commercialize each such Licensed Product (during such time that NVCR is
the holder of Regulatory Approvals and Regulatory Submissions for the Licensed
Product in the Territory) as the exclusive general distributor of NVCR in the
Territory, and provided further, that Zai will book all product sales for the
Licensed Product in the Territory.  Promptly after the Effective Date and from
time to time during the Term, the Parties shall execute such documents and
conduct such actions as are required for Zai to act as NVCR’s exclusive general
distributor in the Territory and to book sales for the Licensed Product in the
Territory in accordance with this Agreement.  Zai shall conduct all
Commercialization of Licensed Products in the Field in the Territory in
accordance with the Commercialization Plan for such Licensed Product and all
Applicable Laws, at [***].

8.2Commercialization Plan. The Commercialization Plan with respect to a Licensed
Product shall contain in reasonable detail the major Commercialization
activities, including revenue targets, planned for such Licensed Product in the
Territory and estimated timelines for achieving such activities. Attached hereto
as Exhibit E is an initial draft of the Commercialization Plan for the use of
the Licensed Product in treating recurrent and newly diagnosed GBM.  From time
to time Zai shall propose updates or amendments to the Commercialization Plan
and Zai shall submit the proposed updated or amended Commercialization Plan to
the JSC for review, discussion, and approval before adopting such update or
amendment.

8.3Commercialization Reports. Zai will update the JSC at each regularly
scheduled JSC meeting regarding Zai’s Commercialization activities with respect
to the Licensed Products in the Territory.  Each such update will be in a form
to be agreed by the JSC and will summarize Zai’s, its Affiliates’ and
Sublicensees’ significant Commercialization activities with respect to the
Licensed Products in the Territory, covering

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

25

--------------------------------------------------------------------------------

 

subject matter at a level of detail reasonably required by NVCR and sufficient
to enable NVCR to determine Zai’s compliance with its diligence obligations
pursuant to Section 8.1.  In addition, Zai will make available to NVCR such
additional information about its Commercialization activities as may be
reasonably requested by NVCR from time to time.  For clarity, Zai will not be
required to include information in its updates and reports under this Section
8.3 that it does not otherwise create for its own internal purposes.  All
updates and reports generated pursuant to this Section 8.3 shall be the
Confidential Information of Zai.

8.4Coordination of Development and Commercialization Activities.

(a)Within [***] days after the Effective Date, Zai shall use Commercially
Reasonable Efforts to establish a patient support system for the Development and
Commercialization of Licensed Products in the Territory and other
infrastructures in the Territory that are reasonably necessary to enable Zai,
its Affiliates, and its sublicensees, to exercise its rights and perform its
obligations under this Agreement in relation to Development and
Commercialization of the Licensed Products in the Field and in the Territory and
NVCR shall provide reasonable support.  Zai shall [***].

(b)Zai acknowledges that NVCR may decide to develop and adopt certain
distinctive colors, logos, images, symbols, and trademarks to be used in
connection with the Development and Commercialization of Licensed Products on a
global basis (such branding elements, collectively, the “Global Brand
Elements”). NVCR shall own all rights in such Global Brand Elements, and shall
grant Zai the exclusive right to use such Global Brand Elements in connection
with the Development and Commercialization of Licensed Products in the Field and
in the Territory. Zai shall Develop and Commercialize Licensed Products in the
Territory in a manner consistent with the Global Brand Elements.

(c)Zai acknowledges that NVCR has developed certain manuals, instruction
booklets and other written materials for use, Development and/or
Commercialization of the Licensed Products.  NVCR hereby grants Zai an exclusive
license to use, distribute, disseminate, reproduce, publicly display, and
translate such materials solely as necessary for Zai use, Development and/or
Commercialization of the Licensed Products in the Territory during the Term and
for no other purpose.  Zai will [***].  

Article 9
PAYMENTS

9.1Upfront Payment. Zai shall pay to NVCR a one-time, non-refundable,
non-creditable upfront payment of fifteen million Dollars ($15,000,000) within
[***] Business Days after the Effective Date.

9.2Milestone Payments. Zai shall notify NVCR in writing of the achievement by or
on behalf of Zai, its Affiliates or sublicensees of any milestone event set
forth in this Section 9.2 promptly after the occurrence thereof, and Zai shall
pay NVCR each non-refundable, non-creditable milestone payment set forth in the
tables below within [***] calendar days of the achievement of such milestone
event by or on behalf of Zai, its Affiliates or sublicensees.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

26

--------------------------------------------------------------------------------

 

 

Milestone Event

Milestone Payment

Development Milestones

1.[***]

$[***]

2.[***]      

$[***]

Regulatory Milestones

3.[***]

$[***]

4.[***]

$[***]

5.[***]

$[***]

6.[***]

$[***]

  Net Sales Milestones

7.Calendar Year’s Net Sales of all Licensed Products in the Territory exceeds
$[***]

$[***]

8.Calendar Year’s Net Sales of all Licensed Products in the Territory exceeds
$[***]

$[***]

9.Calendar Year’s Net Sales of all Licensed Products in the Territory exceeds
$[***]

$[***]

 

(a)Milestone Conditions.

(i)Each milestone payment set forth above shall be payable only once.

(ii)If any Net Sales milestone event occurs for a particular Licensed Product
without one of the prior Net Sales milestone events occurring for such Licensed
Product, then the milestone payment to be made with respect to the prior
milestone event for such Licensed Product shall be paid at the same time as the
payment for the subsequent milestone event for such Licensed Product.

9.3Royalty Payments to NVCR.

(a)Royalty Rates. Subject to the remainder of this Section 9.3, Zai shall make
quarterly non-refundable, non-creditable royalty payments to NVCR on the Net
Sales of all Licensed Products sold in the Territory, calculated by multiplying
the applicable royalty rate set forth below by the corresponding amount of
incremental, aggregated Net Sales of all

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

27

--------------------------------------------------------------------------------

 

Licensed Products sold in the Territory in the applicable Calendar Year.  For
each Calendar Year, the below tiered royalties are calculated such that the
higher tiered royalties are only paid after the annual Net Sales exceed the top
threshold of the previous tier.

Calendar Year, Net Sales of All Licensed Products in the Territory

Royalty Rate

1.<$[***]

[***]%

2.$[***] - $[***]

[***]%

3.>$[***]

[***]%

 

(b)Royalty Term. The royalty payments payable under this Section 9.3 shall be
payable on a Licensed Product-by-Licensed Product and region-by-region basis
from the First Commercial Sale of such Licensed Product in such region in the
Territory until the latest of: (i) the [***] anniversary of the date of the
First Commercial Sale of such Licensed Product in such region; (ii) the
expiration of the last Valid Claim (including any patent term adjustments or
extensions) within the NVCR Patents that Covers such Licensed Product (including
composition of matter, method of use or making) in such region and (iii) the
last to expire regulatory exclusivity period for such Licensed Product (the
“Royalty Term”).

(c)Royalty Reductions.

(i)Third Party Payments. If the Parties agree that a license under any Patent
controlled by a Third Party in a region in the Territory is necessary for the
manufacture or Commercialization of the Licensed Product that is sold or offered
for sale in such region, then Zai shall have the right to deduct from the
royalty payment that would otherwise have been due under Section 9.3(a) with
respect to Net Sales of such Licensed Product in such region in a particular
Calendar Quarter an amount equal to [***] of the royalties paid by Zai to such
Third Party pursuant to such license on account of the sale of such Licensed
Product in such region during such Calendar Quarter, subject to Section
9.3(c)(ii). In the event NVCR disputes whether such Third Party license is
necessary, the matter shall be referred to the chief patent counsels of Zai and
NVCR, or such other person at each Party holding a similar position designated
by Zai or NVCR. The chief patent counsels shall meet promptly to discuss and
resolve the matter. In the event that the chief patent counsels cannot agree on
a resolution to the matter, then the Parties shall refer such matter for
resolution to an independent patent attorney mutually agreed upon by the Parties
who has at least [***] years of experience in the biologics field and/or medical
devices field (or who has such other similar credentials as mutually agreed by
the Parties), and such attorney’s decision on the matter shall be binding upon
the Parties (and, for clarity, such matter shall not be subject to the dispute
resolution procedures set forth in Article 15).

(ii)Royalty Floor. Notwithstanding the foregoing, during any Calendar Quarter in
the Royalty Term for a Licensed Product in a particular region in the Territory,
the operation of Section 9.3(c), individually or in combination shall not reduce
the final royalty rate to [***].  

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

28

--------------------------------------------------------------------------------

 

(d)Royalty Reports and Payments. Within [***] days after the end of each
Calendar Quarter, commencing with the Calendar Quarter during which the First
Commercial Sale of the first Licensed Product is made anywhere in the Territory,
Zai shall provide NVCR with a report that contains the following information for
the applicable Calendar Quarter, on a Licensed Product-by-Licensed Product and
region-by-region basis: (i) the amount of Net Sales of such Licensed Product,
(ii) a calculation of the royalty payment due on such Net Sales, including any
royalty reduction made in accordance with Section 9.3(c), and (iii) the exchange
rate used for converting any Net Sales recorded in a currency other than
Dollars. Promptly following the delivery of the applicable quarterly report,
NVCR shall invoice Zai for the royalties due to NVCR with respect to Net Sales
by Zai, its Affiliates and their respective sublicensees for such Calendar
Quarter, and Zai shall pay such amounts to NVCR in Dollars within [***] days
following Zai’s receipt of such invoice, provided that, if a government or
regulatory action (or inaction) prevents Zai from making such payment to NVCR
within such [***] day period, then Zai shall have up to [***] days following its
receipt of such invoice from NVCR to remit such payment to NVCR.

9.4Payments to Third Parties. Except as expressly set forth herein, each Party
shall be solely responsible for any payments due to Third Parties under any
agreement entered into by such Party, with respect to the Licensed Product, as a
result of activities hereunder.

9.5Currency; Exchange Rate. All payments to be made by Zai to NVCR or NVCR to
Zai under this Agreement shall be made in Dollars by electronic funds transfer
in immediately available funds to a bank account designated in writing by NVCR
or Zai, as applicable. Conversion of Net Sales recorded in local currencies
shall be converted to Dollars at the exchange rate set forth in The Wall Street
Journal or any successor thereto for the last day of the Calendar Quarter in
which the applicable payment obligation became due and payable.

9.6Late Payments. Any payments or portions thereof due hereunder that are not
paid on the date such payments are due under this Agreement shall bear interest
at a rate equal to the lesser of: (a) [***] percentage points above the prime
rate as published by The Wall Street Journal or any successor thereto on the
first day of each Calendar Quarter in which such payments are overdue or (b) the
maximum rate permitted by Applicable Laws; in each case calculated on the number
of days such payment is delinquent, compounded monthly.

9.7Financial Records and Audits. During the Term and for [***] years thereafter,
each Party shall maintain complete and accurate records in sufficient detail to
permit the other Party to confirm the accuracy of the amount of royalty payments
and other amounts payable under this Agreement. Upon reasonable prior notice,
such records shall be open during regular business hours for a period of five
years from the creation of individual records for examination by an independent
certified public accountant selected by the examining Party and reasonably
acceptable to the other Party for the sole purpose of verifying for the
examining Party the accuracy of the financial reports furnished by the other
Party (the “Examined Party”) pursuant to this Agreement or of any payments made,
or required to be made by such Examined Party, pursuant to this Agreement. Such
audits shall

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

29

--------------------------------------------------------------------------------

 

not occur more often than [***]. Such auditor shall not disclose the Examined
Party’s Confidential Information to the examining Party or to any Third Party,
except to the extent such disclosure is necessary to verify the accuracy of the
financial reports furnished by the Examined Party or the amount of payments by
the Examined Party under this Agreement. The Examined Party will pay any amounts
shown to be owed to the examining Party but unpaid within [***] days after the
accountant’s report, plus interest (as set forth in Section 9.6) from the
original due date. The examining Party shall bear the full cost of such audit
unless such audit reveals an underpayment by the Examined Party of more than
[***] of the amount actually due for the time period being audited, in which
case the Examined Party shall reimburse the examining Party for the costs for
such audit.

9.8Taxes.  

(a)Taxes on Income. Except as set forth in this Section 9.8 each Party shall be
solely responsible for the payment of any and all income Taxes levied on account
of all payments it receives under this Agreement.

(b)Sales Taxes and VAT.  [***] shall bear any and all sales, use, VAT,
transaction and transfer taxes and other similar charges (and any related
interest and penalties) imposed on, or payable with respect to, such license or
property; provided, however, that if Zai is required to withhold any Taxes
(including withholding taxes as valued-added taxes), the provisions of Section
9.8(c) shall apply to such withheld VAT Taxes.

(c)Tax Cooperation. The Parties agree to cooperate with one another in
accordance with Applicable Laws and use reasonable efforts to minimize Tax
withholding or similar obligations in respect of royalties, milestone payments,
and other payments made by each Party to the other Party under this Agreement.
To the extent either Party (the “Paying Party”) is required to deduct and
withhold Taxes on any payment to the other Party (the “Recipient”), the Paying
Party shall notify the Recipient of such requirement prior to making the payment
to the Recipient and provide such assistance to the Recipient, including the
provision of such documentation as may be required by a tax authority, as may be
reasonably necessary in the Recipient’s efforts to claim an exemption from or
reduction of such taxes.  The Paying Party shall, in accordance with Applicable
Laws, deduct or withhold taxes from the amount due, remit such taxes to the
appropriate tax authority when due, and furnish the Recipient with proof of
payment of such taxes within [***] days following the payment.  If taxes are
paid to a tax authority, the Paying Party shall provide reasonable assistance to
the Recipient to obtain a refund of taxes withheld, or obtain a credit with
respect to taxes paid.  To the extent such amounts are paid to the appropriate
tax authority, such amounts shall be treated for all purposes of this Agreement
as having been paid to the Recipient.

Article 10
CONFIDENTIALITY; PUBLICATION

10.1Duty of Confidence. Subject to the other provisions of this Article 10:

(a)Except to the extent expressly authorized by this Agreement, all Confidential
Information of a Party (the “Disclosing Party”) shall be maintained in

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

30

--------------------------------------------------------------------------------

 

confidence and otherwise safeguarded, and not published or otherwise disclosed,
by the other Party (the “Receiving Party”) and its Affiliates for the Term and
[***] years thereafter;

(b)the Receiving Party may only use any Confidential Information of the
Disclosing Party to the extent reasonably necessary to perform its obligations
or exercise its rights under this Agreement; and

(c)a Receiving Party may disclose Confidential Information of the Disclosing
Party to: (i) such Receiving Party’s Affiliates, licensees and sublicensees; and
(ii) employees, directors, agents, contractors, consultants and advisors of the
Receiving Party and its Affiliates and sublicensees (collectively,
“Representatives”), in each case to the extent reasonably necessary to perform
its obligations or exercise its rights under this Agreement; provided that such
Persons are bound by legally enforceable obligations to maintain the
confidentiality of the Disclosing Party’s Confidential Information in a manner
consistent with the confidentiality provisions of this Agreement; provided that
each Party shall remain responsible for any failure by its Affiliates, licensees
and sublicensees, and its and its Affiliates’ and licensees’ and sublicensees’
respective employees, directors, agents, consultants, advisors, and contractors,
to treat such Confidential Information as required under this Section 10.1 (as
if such Affiliates, licensees, sublicensees employees, directors, agents,
consultants, advisors and contractors were Parties directly bound to the
requirements of this Section 10.1).

10.2Exemptions. Information of a Disclosing Party will not be deemed to be
Confidential Information of such Disclosing Party to the extent that the
Receiving Party can demonstrate through competent evidence that such
information:

(a)is known by the Receiving Party or any of its Affiliates without an
obligation of confidentiality at the time of its receipt from the Disclosing
Party, and not through a prior disclosure by or on behalf of the Disclosing
Party, as documented by the Receiving Party’s business records;

(b)is generally available to the public before its receipt from the Disclosing
Party;

(c)became generally available to the public or otherwise part of the public
domain after its disclosure by the Disclosing Party and other than through any
act or omission of the Receiving Party or any of its Representatives in breach
of this Agreement;

(d)is subsequently disclosed to the Receiving Party or any of its Affiliates
without obligation of confidentiality by a Third Party who may rightfully do so
and is not under a conflicting obligation of confidentiality to the Disclosing
Party; or

(e)is developed by the Receiving Party or any of its Affiliates independently
and without use of or reference to any Confidential Information received from
the Disclosing Party, as documented by the Receiving Party’s business records.

10.3Authorized Disclosures. Notwithstanding the obligations set forth in Section
10.1, a Party may disclose the other Party’s Confidential Information (including
this

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

31

--------------------------------------------------------------------------------

 

Agreement and the terms herein) to the extent such disclosure is reasonably
necessary in the following situations:

(a)(i) the Patent Prosecution of NVCR Patents as contemplated by this Agreement;
(ii) regulatory filings and other filings with Governmental Authorities
(including Regulatory Authorities), as necessary for the Development,
manufacturing or Commercialization of a Licensed Product (solely in the
Territory in accordance with this Agreement, with respect to disclosures by
Zai); or (iii) subject to Section 10.5, complying with Applicable Laws,
including regulations promulgated by securities exchanges;

(b)disclosure of this Agreement, its terms and the status and results of
Development or Commercialization activities to actual or bona fide potential
investors, acquirors, (sub)licensees, lenders and other financial or commercial
partners solely for the purpose of evaluating or carrying out an actual or
potential investment, acquisition, (sub)license, debt transaction or
collaboration; provided that in each such case on the condition that such
Persons are bound by confidentiality and non-use obligations consistent with
this Agreement or customary for such type and scope of disclosure;

(c)such disclosure is required by judicial or administrative process (including
in filings with Governmental Authorities), provided that in such event such
Party shall, to the extent practical and legally permissible, promptly notify
the other Party in writing of such required disclosure and provide the other
Party an opportunity to challenge or limit the disclosure obligations.
Confidential Information that is disclosed by judicial or administrative process
shall remain otherwise subject to the confidentiality and non-use provisions of
this Article 10, and the Party disclosing Confidential Information pursuant to
Applicable Laws or court order shall take all steps reasonably necessary,
including seeking of confidential treatment or a protective order, to ensure the
continued confidential treatment of such Confidential Information; or

(d)disclosure pursuant to Section 10.5.

Notwithstanding the foregoing, in the event a Party is required or permitted to
make a disclosure of the other Party’s Confidential Information pursuant to
clause (ii) or (iii) of Section 10.3(a), it will, except where impracticable,
give reasonable advance notice to the other Party of such disclosure and use
reasonable efforts to secure confidential treatment of such information. In any
event, each Party agrees to take all reasonable action to avoid disclosure of
Confidential Information of the other Party hereunder.

10.4Publications. Upon completion of a Clinical Trial and evaluation by NVCR of
all data from such study, or upon early termination or abandonment of such
study, upon prior written approval by NVCR, Zai may publicly present or publish
any Clinical Trial data, non-clinical data or any associated results or
conclusions generated by or on behalf of Zai pursuant to this Agreement solely
for non-commercial purposes and solely to the extent that such data, results and
conclusions are specific to the Territory and the Field (each such proposed
presentation or publication, a “Publication”), provided that Zai may only make
such Publication in accordance with NVCR’s global publication strategy with
respect to Licensed Products, and subject to the additional limitations set
forth in this Section 10.4.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

32

--------------------------------------------------------------------------------

 

(a)Review Period. A copy of such disclosure will be given to NVCR for review at
least [***] days prior to the date of submission for publication or of public
disclosure (“Review Period”).  NVCR will complete its review within the Review
Period and will have authority to require that Zai delete from the disclosure
any reference to NVCR’s Confidential Information.  Notwithstanding the Review
Period, Zai shall not make any such publication without the written approval of
NVCR (not to be unreasonably withheld), nor allow any other publication in
connection therewith.

(b)Patent Filings. Subject to the provisions of the subparagraph (a) above, if
during the Review Period, NVCR notifies Zai that it desires patent applications
to be filed on any Inventions disclosed or contained in the disclosures, Zai
will defer publication or other disclosure for a period, not to exceed an
additional [***] days, sufficient to permit NVCR or its designee to have filed
or to file any desired patent applications.

10.5Publicity; Use of Names.

(a)The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in Section 10.3 and this Section 10.5. The
Parties shall agree on a joint press release announcing this Agreement whose
substance and the date and the time of the announcement shall be agreed by the
Parties. No other disclosure of the existence or the terms of this Agreement may
be made by either Party or its Affiliates except as provided in Section 10.3 and
this Section 10.5. Each Party shall have the right to use the other Party’s name
and logo in presentations, its website, collateral materials and corporate
overviews to describe the collaboration relationship, as well as in taglines of
press releases issued in accordance with this Section 10.5; provided that when
Zai uses NVCR’s corporate name in all publicity relating to this Agreement,
including the initial press release and all subsequent press releases, and Zai
shall include an accompanied explanatory text such as “Licensed from Novocure”;
further provided that a Party will use the other Party’s corporate name only in
such manner that the distinctiveness, reputation, and validity of any trademarks
and corporate or trade names of the other Party shall not be impaired, and in a
manner consistent with best practices it uses with respect to its other
collaborators.

(b)A Party may disclose this Agreement in securities filings with the Securities
and Exchange Commission or equivalent foreign agency to the extent required by
Applicable Laws. In such event, the Party seeking such disclosure shall prepare
a draft confidential treatment request and proposed redacted version of this
Agreement to request confidential treatment for this Agreement, and the other
Party agrees to promptly (and in any event, no more than [***] Business Days
after receipt of such confidential treatment request and proposed redactions)
give its input in a reasonable manner in order to allow the Party seeking
disclosure to file its request within the time lines prescribed by Applicable
Laws. The Party seeking such disclosure shall reasonably consider any comments
thereto provided by the other Party within such [***] Business Day period.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

33

--------------------------------------------------------------------------------

 

Article 11
REPRESENTATIONS, WARRANTIES, AND COVENANTS

The representations and warranties of each Party set forth in this Article 11
are made by the respective Party as of the Effective Date, subject to the
information disclosed by such Party in the Disclosure Schedule attached hereto
as Schedule 11 (the “Disclosure Schedule”).

11.1Representations, Warranties of Each Party. Each Party represents and
warrants to the other Party as of the Effective Date that:

(a)it is a corporation or limited company duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its organization, and it
has the full right, power and authority to enter into this Agreement and to
perform its obligations hereunder; and

(b)this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material Applicable Laws or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

11.2Representations and Warranties of NVCR. NVCR represents and warrants to Zai
that as of the Effective Date:

(a)it has the right under the NVCR IP to grant the Licenses to Zai, and it has
not granted any license or other right under the NVCR IP that is inconsistent
with the License;

(b)there is no pending litigation, nor has NVCR received any written notice from
any Third Party, asserting or alleging that the Development, manufacture or
Commercialization of the Licensed Product prior to the Effective Date infringed
or misappropriated the intellectual property rights of such Third Party;

(c)there are no pending or, to NVCR’s knowledge, no threatened (in writing),
adverse actions, suits or proceedings against NVCR involving the NVCR IP or
Licensed Product;

(d)the NVCR IP includes (i) all Know-How Controlled by NVCR or its Affiliates
that is necessary, or to NVCR’s knowledge reasonably useful, to Develop and
Commercialize Licensed Products in the Field in the Territory as such
Development and Commercialization is currently being conducted by NVCR or
contemplated to be conducted by the Parties hereunder, and (ii) all Patents in
the Territory that are owned or licensed by NVCR or its Affiliates that Cover a
Licensed Product in the Field in the Territory.

(e)NVCR has complied with in material aspects with all material Applicable Laws
applicable to (i) the prosecution and maintenance of the NVCR Patents and (ii)
its Development and manufacture of Licensed Products in the Field;

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

34

--------------------------------------------------------------------------------

 

(f)(i) NVCR has obtained, or caused its Affiliates to obtain, assignments from
the inventors of all rights and embodiments in and to the NVCR IP that is solely
owned by NVCR or its Affiliates, (ii) to its actual knowledge, all such
assignments are valid and enforceable, and (iii) to its actual knowledge, the
inventorship of the NVCR Patents that are solely owned by NVCR or its Affiliates
is properly identified on each issued patent or patent application in such NVCR
Patents; and

(g)NVCR and its Affiliates have taken commercially reasonable efforts consistent
with industry practices to protect the secrecy, confidentiality and value of all
NVCR Know-How that constitutes trade secrets under Applicable Laws.

(h)the Specifications attached hereto as Schedule 1.56 for the Licensed Product
to be delivered to Zai under this Agreement are the same as the specifications
for such Licensed Product procured by NVCR as of the Effective Date for
development or commercialization in the United States and as required under the
applicable regulatory approval for the Licensed Product outside the Territory.

11.3Representations and Warranties of Zai. Zai represents and warrants to NVCR
that as of the Effective Date:

(a)there are no legal claims, judgments or settlements against or owed by Zai or
any of its Affiliates, or pending or, to Zai’s actual knowledge, threatened,
legal claims or litigation, in each case, relating to antitrust,
anti-competition, anti-bribery or corruption violations;

(b)Zai has sufficient financial wherewithal to (i) perform all of its
obligations pursuant to this Agreement, and (ii) meet all of its obligations
that come due in the ordinary course of business; and

(c)Zai has, or can readily obtain, sufficient technical, clinical, and
regulatory expertise to perform all of its obligations pursuant to this
Agreement, including its obligations relating to Development and
Commercialization, and obtaining Regulatory Approvals.

11.4Covenants of Zai. Zai covenants to NVCR that:

(a)in the course of performing its obligations or exercising its rights under
this Agreement, Zai shall comply with all Applicable Laws, including, as
applicable, cGMP, GCP, and GLP standards, and shall not employ or engage any
Person who has been debarred by any Regulatory Authority, or, to Zai’s
knowledge, is the subject of debarment proceedings by a Regulatory Authority;

(b)Zai will only engage Clinical Trial sites under the Territory Development
Plan and the Global Development Plan that conduct all Clinical Trials in
compliance with Applicable Laws, including GCP and the ICH Guidelines, and are
approved by the NMPA;

(c)Zai and its Affiliates will not use any employees or contractors in the
Development, manufacture or Commercialization of the Licensed Product who are,
or have been, debarred or disqualified by any Regulatory Authority;

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

35

--------------------------------------------------------------------------------

 

(d)Zai or its Affiliates shall not alter, modify, adapt, disassemble or reverse
engineer the Licensed Product or any part thereof, or attempt to do the same to
the Licensed Product or any part thereof; and

(e)Zai and its Affiliates shall comply with all of NVCR’s storage, handling,
standard operating procedures, patient support protocols, quality standards,
guidelines, and any other similar internal standards.

11.5Covenants of NVCR. NVCR covenants to Zai that during the Term:

(a)in the course of performing its obligations or exercising its rights under
this Agreement, NVCR shall comply with all Applicable Laws applicable to its
Development and manufacture of Licensed Products pursuant to this Agreement;

(b)All Licensed Products supplied by NVCR to Zai under this Agreement will
comply with and be manufactured in accordance with the Specifications, subject
to any supply agreement and any related quality agreement.

11.6NO OTHER WARRANTIES. EXCEPT AS EXPRESSLY STATED IN THIS Article 11, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF NVCR OR ZAI; AND (B) ALL OTHER CONDITIONS AND WARRANTIES WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE ARE EXPRESSLY EXCLUDED, INCLUDING ANY
CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR NON-INFRINGEMENT.

11.7Compliance with Anti-Corruption Laws.

(a)Notwithstanding anything to the contrary in this Agreement, Zai agrees that:

(i)it shall not, in the performance of this Agreement, perform any actions that
are prohibited by local and other anti-corruption laws (including the provisions
of the United States Foreign Corrupt Practices Act, collectively
“Anti-Corruption Laws”) that may be applicable to one or both Parties;

(ii)it shall adhere to its own internal anti-corruption policies and shall not,
in the performance of this Agreement, directly or indirectly, make any payment,
or offer or transfer anything of value, or agree or promise to make any payment
or offer or transfer anything of value, to a government official or government
employee, to any political party or any candidate for political office or to any
other Third Party with the purpose of influencing decisions related to either
Party or its business in a manner that would violate Anti-Corruption Laws;

(iii)Zai represents and warrants that, to its knowledge, neither Zai nor any of
its Affiliates, or its or their directors, officers, employees, distributors,
agents, representatives, sales intermediaries or other Third Parties acting on
behalf of Zai or any of its Affiliates has taken any action in violation of any
applicable Anti-Corruption Laws.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

36

--------------------------------------------------------------------------------

 

(iv)it will maintain records (financial and accounting) and supporting
documentation related to the subject matter of the Agreement reasonably
sufficient to document or verify compliance with the provisions of this Section
11.7, and upon request of NVCR, up to once per year and upon reasonable and at
least [***] Business Days’ advance notice, will provide a Third Party auditor
mutually acceptable to the Parties (as confirmed in writing) with access to such
records for purposes of verifying compliance with the provisions of this Section
11.7. Written acceptance of a proposed Third Party auditor may not be
unreasonably withheld. It is expressly agreed that the costs related to the
Third Party auditor will be fully paid by NVCR, and that any auditing activities
may not unduly interfere with the normal business operations of Zai and shall
not continue for more than [***] Business Days without the written consent of
Zai. Zai may require the Third Party auditor to enter into a reasonable
confidentiality agreement in connection with such an audit. For the avoidance of
doubt, the scope of the aforementioned audit shall be limited to the financial
and accounting records and documentation of the subject matter of the Agreement;
Zai is not obligated to provide any other such records or documentation.

(b)To its knowledge as of the Effective Date, neither Zai nor any of its
subsidiaries nor any of their Affiliates, directors, officers, employees,
distributors, agents, representatives, sales intermediaries or other Third
Parties acting on behalf of Zai or any of its subsidiaries or any of their
Affiliates:

(i)has taken any action in violation of any applicable anticorruption law,
including the U.S. Foreign Corrupt Practices Act (15 U.S.C. §78 dd-1 et seq.);
or

(ii)has corruptly, offered, paid, given, promised to pay or give, or authorized
the payment or gift of anything of value, directly or

(iii)indirectly, to any Public Official (as defined in Section 11.7(d) below),
for the purposes of:

(1)influencing any act or decision of any Public Official in his official
capacity;

(2)inducing such Public Official to do or omit to do any act in violation of his
lawful duty;

(3)securing any improper advantage; or

(4)inducing such Public Official to use his or her influence with a government,
governmental entity, or commercial enterprise owned or controlled by any
government (including state-owned or controlled veterinary or medical
facilities) in obtaining or retaining any business whatsoever.

(c)As of the Effective Date, none of the officers, directors (excluding the
independent director whose identity has been disclosed to NVCR), employees of
Zai or of any of its Affiliates, in each case that are employed or reside
outside the United States, are themselves Public Officials.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

37

--------------------------------------------------------------------------------

 

(d)For purposes of this Section 11.7, “Public Official” means (i) any officer,
employee or representative of any regional, federal, state, provincial, county
or municipal government or government department, agency or other division; (ii)
any officer, employee or representative of any commercial enterprise that is
owned or controlled by a government, including any state-owned or controlled
veterinary or medical facility; (iii) any officer, employee or representative of
any public international organization, such as the African Union, the
International Monetary Fund, the United Nations.

11.8Compliance with Anti-Corruption and OFAC Laws. Zai, and all of its internal
procedures where applicable, comply with all applicable Sanctions and
requirements thereof, including through appropriate screening of all of its
business partners, directors, officers and employees with respect to Sanctioned
Countries and against Sanctions Lists, as well as Persons that are fifty percent
(50%) or more owned or controlled by a Person targeted by Sanctions. During the
five (5) years prior to the Effective Date, Zai has not been involved in any
violation of Sanctions. Zai has not received any written notification from a
Governmental Authority that it is in breach of Sanctions and, to Zai’s
knowledge, (to the extent Zai actually knows or should reasonably have known),
no action, suit or proceeding by or before any Governmental Authority involving
Zai with respect to Sanctions is pending or threatened.

Article 12
INDEMNIFICATION

12.1By Zai. Zai shall indemnify and hold harmless NVCR, its Affiliates, and
their respective directors, officers, employees and agents (individually and
collectively, the “NVCR Indemnitee(s)”) from and against all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs) (individually and collectively, “Losses”) incurred in connection with any
claims, demands, actions or other proceedings by any Third Party, including by
the NMPA or any other Regulatory Authority with jurisdiction in the Territory,
(individually and collectively, “Claims”) to the extent arising from (a) Zai’s
actions (or omissions) in the performance of its obligations with respect to
Regulatory Submissions and interactions with Regulatory Authorities, in each
case, as an agent of NVCR in the Territory, other Development and/or
Commercialization activities, including the promotion, selling, storing,
handling and/or distribution of a Licensed Product and product liability claims
relating to the Licensed Product, by Zai or any of its Affiliates or
Sublicensees, (b) the [***] of Zai or its Affiliates or sublicensees, or (c)
Zai’s breach of any of its representations or warranties made in or pursuant to
this Agreement or any covenants or obligations set forth in or entered into
pursuant to this Agreement, in each case of clauses (a) through (c) above,
except to the extent such Losses or Claims arise out of an NVCR Indemnitee’s
negligence or willful misconduct, breach of this Agreement, or material failure
to abide by any Applicable Laws.

12.2By NVCR. NVCR shall indemnify and hold harmless Zai, its Affiliates, and
their directors, officers, employees and agents (individually and collectively,
the “Zai Indemnitee(s)”) from and against all Losses incurred in connection with
Claims against such Zai Indemnitee to the extent arising from (a) the
Development, manufacture or Commercialization of the Licensed Products by or on
behalf of NVCR or any of its Affiliates

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

38

--------------------------------------------------------------------------------

 

or sublicensees (not including Zai or its Affiliates or sublicensees), including
product liability claims, in each case outside of the Territory, (b) the [***]
of NVCR or its Affiliates hereunder, or (c) NVCR’s breach of any of its
representations or warranties made in or pursuant to this Agreement or any
covenants or obligations set forth in or entered into pursuant to this
Agreement, in each case of clauses (a) through (c) above, except to the extent
such Losses or Claims arise out of any of a Zai Indemnitee’s negligence or
willful misconduct, breach of this Agreement or material failure to abide by any
Applicable Laws.

12.3Indemnification Procedure. If either Party is seeking indemnification under
Section 12.1 or 12.2, it shall inform the other Party (the “Indemnifying Party”)
of the claim giving rise to the obligation to indemnify pursuant to such
Section(s) within [***] Business Days after receiving written notice of the
claim (it being understood and agreed, however, that the failure or delay by an
Indemnified Party to give such notice of a claim shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Party
shall have been actually and materially prejudiced as a result of such failure
or delay to give notice). The Indemnifying Party shall have the right to assume
the defense of any such claim for which it is obligated to indemnify the
Indemnified Party. The Indemnified Party shall cooperate with the Indemnifying
Party and the Indemnifying Party’s insurer as the Indemnifying Party may
reasonably request, and at the Indemnifying Party’s cost and expense. The
Indemnified Party shall have the right to participate, at its own expense and
with counsel of its choice, in the defense of any claim that has been assumed by
the Indemnifying Party. Neither Party shall have the obligation to indemnify the
other Party in connection with any settlement made without the Indemnifying
Party’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. If the Parties cannot agree as to the application of
Section 12.1 or 12.2 as to any claim, pending resolution of the dispute pursuant
to Article 15, the Parties may conduct separate defenses of such claims, with
each Party retaining the right to claim indemnification from the other Party in
accordance with Section 12.1 or 12.2 upon resolution of the underlying claim.

12.4Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 12.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 12.1, OR 12.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF ITS OBLIGATIONS HEREUNDER RELATING TO
CONFIDENTIALITY.

12.5Insurance. Zai shall procure and maintain insurance during the Term and
continue to purchase and maintain for a period of five (5) years thereafter,
including product liability insurance (and to the extent not included in such
product liability insurance, Clinical Trials insurance), adequate to cover its
obligations hereunder and which is consistent with normal business practices of
prudent companies similarly situated at all times during which any Licensed
Product is being clinically tested in human subjects or commercially distributed
or sold in the Territory. Without limiting the foregoing, such insurance
coverage shall include additional insured status for NVCR and be, for product
liability, [***] per occurrence and to

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

39

--------------------------------------------------------------------------------

 

the extent not included in such product liability insurance, for Clinical
Trials, a minimum of [***] per loss occurrence, and in no event less than [***]
in the aggregate.  Such insurance shall not be construed to create a limit of
Party’s liability with respect to its indemnification obligations under Section
12.1. Zai shall provide NVCR with evidence of such insurance, and copy(ies) of
the additional insured endorsement, upon request and shall provide NVCR with
written notice at least [***] days prior to the cancellation, non-renewal or
material changes in such insurance. Such insurance shall not be construed to
create a limit of Zai’s liability with respect to its indemnification
obligations under this Article 12.

Article 13
INTELLECTUAL PROPERTY

13.1Inventions.

(a)Ownership. Zai agrees and acknowledges that it is unlikely that Zai would
create or own any new intellectual property as a result of Zai’s Development or
Commercialization activities in the Territory.  If any intellectual property is
generated by or on behalf of Zai as a result of Zai’s Development or
Commercialization activities in the Territory (the “New IP”), Zai agrees and
hereby assigns all such New IP to NVCR and such New IP shall be solely owned by
NVCR and shall be included in the NVCR IP and licensed to Zai in the Field in
the Territory under Section 2.1.

(b)Disclosure. Zai shall promptly disclose to NVCR all Inventions within the New
IP, including all invention disclosures or other similar documents submitted to
Zai by its or its Affiliates’ employees, agents, or independent contractors
relating thereto, and shall also promptly respond to reasonable requests from
NVCR for additional information relating thereto.

(c)Assignment of New IP. Zai shall and hereby does assign to NVCR all right,
title and interest in and to all New IP. Zai shall take (and cause its
Affiliates, sublicensees and their employees, agents, and contractors to take)
such further actions reasonably requested by NVCR to evidence such assignment
and to assist NVCR in obtaining patent and other intellectual property rights
protection for the New IP. Zai shall obligate its Affiliates, sublicensees and
contractors to assign all New IP to Zai (or directly to NVCR) so that Zai can
comply with its obligations under this Section 13.1, and Zai shall promptly
obtain such assignment.

13.2Patent Prosecution.

(a)NVCR Patents.

(i)As between the Parties, NVCR shall have the right to control the Patent
Prosecution of all NVCR Patents at NVCR’s expense.

(ii)NVCR shall consult with Zai and keep Zai reasonably informed of the Patent
Prosecution of the NVCR Patents in the Territory and shall provide Zai with all
material correspondence received from any patent authority in the Territory in
connection therewith. In addition, NVCR shall provide Zai with drafts of all
proposed material filings

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

40

--------------------------------------------------------------------------------

 

and correspondence to any patent authority in the Territory in connection with
the Patent Prosecution of the NVCR Patents for Zai’s review and comment prior to
the submission of such proposed filings and correspondence.  Further, NVCR shall
notify Zai of any decision to cease Patent Prosecution or maintenance of any
NVCR Patents in the Territory. NVCR will consider Zai’s comments on Patent
Prosecution but will have final decision-making authority under this Section
13.2(a)(ii).  

(b)Cooperation. Each Party shall provide the other Party all reasonable
assistance and cooperation in the Patent Prosecution efforts under this Section
13.2, including providing any necessary powers of attorney and executing any
other required documents or instruments for such prosecution.

13.3Patent Enforcement.

(a)Notice. Each Party shall notify the other within [***] Business Days of
becoming aware of any alleged or threatened infringement by a Third Party of any
of the NVCR Patents in the Territory, and any related declaratory judgment or
equivalent action alleging the invalidity, unenforceability or non-infringement
of any NVCR Patents (collectively “Product Infringement”).

(b)Enforcement Rights. NVCR shall have the first right to bring and control any
legal action to enforce NVCR Patents against any Product Infringement in the
Territory at its own expense as it reasonably determines appropriate, and NVCR
shall consider in good faith the interests of Zai in such enforcement of the
NVCR Patents. If NVCR or its designee fails to abate such Product Infringement
in the Territory or to file an action to abate such Product Infringement in the
Territory within [***] days after a written request from Zai to do so, or if
NVCR discontinues the prosecution of any such action after filing without
abating such infringement, then Zai shall have the right to enforce the NVCR
Patents against such Product Infringement in the Territory at its own expense as
it reasonably determines appropriate; provided that Zai shall not enter into any
settlement admitting the invalidity of, or otherwise impairing, any NVCR Patent
without the prior written consent of NVCR.

(c)Cooperation. At the request of the Party bringing an action related to
Product Infringement, the other Party shall provide reasonable assistance in
connection therewith, including by executing reasonably appropriate documents,
cooperating in discovery and joining as a party to the action if required by
Applicable Law to pursue such action, at each such Party’s sole cost and
expense.

13.4Infringement of Third Party Rights.

(a)Notice. If any Licensed Product used or sold by Zai, its Affiliates or
sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent or other intellectual property rights in the Territory
that are owned or controlled by such Third Party, Zai shall promptly notify NVCR
within [***] days after receipt of such claim or assertion and such notice shall
include a copy of any summons or complaint (or the equivalent thereof) received
regarding the foregoing along with an English summary of such summons or
complaint.  Thereafter, the Parties shall promptly meet to consider the claim or

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

41

--------------------------------------------------------------------------------

 

assertion and the appropriate course of action and may, if appropriate, agree on
and enter into a “common interest agreement” wherein the Parties agree to their
shared, mutual interest in the outcome of such potential dispute. The Parties
shall assert and not waive the joint defense privilege with respect to any
communications between the Parties in connection with the defense of such claim
or assertion.

(b)Defense. In the event that a claim is brought against either Party alleging
the infringement, violation or misappropriation of any Third Party intellectual
property right based on the manufacture, use, sale or importation of the
Licensed Products in the Field and in the Territory, the Parties shall promptly
meet to discuss the defense of such claim, and the Parties shall, as
appropriate, enter into a joint defense agreement with respect to the common
interest privilege protecting communications regarding such claim in a form
reasonably acceptable to the Parties.  

13.5Product Trademarks. Subject to Section 8.4, the Parties agree to use the
Optune Trademarks for marketing Licensed Products in the Territory and shall
cooperate in good faith and jointly select other trademarks, logos, and trade
names that conform with NVCR’s global branding strategies for marketing Licensed
Products in the Territory (together with the Optune Trademarks, the “Product
Marks”). Zai shall not use any other trademarks or house marks of NVCR
(including NVCR’s corporate name) or any trademark confusingly similar thereto
without NVCR’s prior written consent. NVCR shall own all rights in the Product
Marks in the Territory and shall register and maintain the Product Marks in the
Territory that it determines reasonably necessary, at NVCR’s cost and expense;
provided that NVCR shall grant Zai a royalty free exclusive license to use such
Product Marks in connection with the sale, offer for sale and other
Commercialization activities of the Licensed Products in the Territory during
the Term, with the right to sublicense following the provisions of Section
2.2.  All goodwill and reputation generated by Zai’s use of the Product Marks
shall inure to the exclusive benefit of NVCR. Zai shall not by any act or
omission use the Product Marks in any manner that disparages or reflects
adversely on NVCR or its products, technologies, business or reputation. Zai
shall not take any action that would interfere with or prejudice NVCR’s
ownership or registration of the Product Marks, the validity of the Product
Marks. Zai further agrees to use the Product Marks in accordance with such brand
usage guidelines and quality standards as may be reasonably established by NVCR
and communicated to Zai from time to time in writing, or as may be agreed to by
the Parties from time to time in writing. Zai shall submit to NVCR for approval,
prior to their use, all product labels, product brochures, advertisements, and
other materials and material changes thereto upon which Zai uses the Product
Marks; provided that, (a) NVCR will approve or disapprove any such materials
within [***] Business Days of Zai’s submission; provided that if NVCR fails to
respond within such period of time, such materials will be deemed approved if
they are consistent with NVCR’s brand usage guidelines; further provided NVCR
shall use good faith to approve or disapprove such materials within a period of
time specified by Zai if Zai requests NVCR to provide an expedited approval for
certain materials, and (b) following NVCR’s approval in accordance with
sub-clause (a), Zai will be free to use such materials without the necessity to
obtain NVCR’s approval for any subsequent use as long as such materials are not
substantially different from the materials approved by NVCR.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

42

--------------------------------------------------------------------------------

 

Article 14
TERMS AND TERMINATION

14.1Term.  This Agreement shall be effective as of the Effective Date, and shall
continue, on a region-by-region and Licensed Product-by-Licensed Product basis,
in effect until [***] (the “Term”). On a region-by-region basis, upon [***], the
License in such region shall become fully paid-up, perpetual, irrevocable and
exclusive.

14.2Termination

(a)Termination by Zai for Convenience. At any time, Zai may terminate this
Agreement by providing written notice of termination to NVCR, which notice
includes (i) an effective date of termination [***] months after the date of the
notice if the First Commercial Sale of any Licensed Product has not occurred in
the Field in the Territory as of the date of such notice, or (ii) an effective
date of termination [***] months after the date of the notice if the First
Commercial Sale of any Licensed Product in the Field in the Territory has
occurred as of the date of such notice.

(b)Termination for Material Breach. If [***], then the non-breaching Party may
deliver notice of such breach to the other Party stating the cause, and proposed
remedy if any. For all such [***], the allegedly breaching Party shall have
[***] from such notice to dispute or cure such breach, provided that if such
breach is not reasonably capable of cure within such [***] period, but is
capable of cure within [***] from such notice, the breaching Party may submit,
within [***] of such notice, a reasonable cure plan to remedy such breach as
soon as possible and in any event prior to the end of such [***] period, and,
upon such submission, the [***] cure period shall be automatically extended for
so long as the breaching Party continues to use diligent efforts to cure such
breach in accordance with the cure plan, but for no more than [***] additional
days. If [***], the matter shall be addressed under the dispute resolution
provisions in Article 15, and the termination shall not become effective unless
and until it has been determined under Article 15 that the allegedly breaching
Party is in material breach of this Agreement and has failed to cure such breach
within the time periods provided in this Section 14.2(b); provided that [***],
if either Party disputes [***], the Parties agree to resolve the dispute as
expeditiously as possible under Article 15, but in any event within [***] days
after the occurrence of such dispute. It is understood and acknowledged that
during the pendency of such a dispute, all of the terms and conditions of this
Agreement shall remain in effect and the Parties shall continue to perform all
of their respective obligations hereunder. A [***] shall be treated as a
material breach of this Agreement and notwithstanding the foregoing provisions
in this Section 14.2(b), [***] shall have [***] days to cure any breach [***];
provided that, if a government or regulatory action (or inaction) prevents [***]
within such [***] day period, the Parties shall discuss in good faith to extend
such [***] day period.

(c)Termination for Diligence Failure.  Notwithstanding any other provision in
Section 14.2(b), Zai’s failure to perform its diligence obligations under
Sections 5.1 or 8.1 shall be presumed to constitute a curable material breach of
this Agreement, and if such material breach remains uncured or is determined to
be uncurable, each, in accordance with Sections 14.2(b) and 14.2(c), NVCR may,
at its sole discretion, terminate this

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

43

--------------------------------------------------------------------------------

 

Agreement immediately upon notice to Zai.  If Zai believes such material breach
can be cured, and Zai provides to NVCR, within [***] days of NVCR’s notice to
Zai, a statement of how such material breach can be cured, NVCR shall have [***]
days from receipt of such statement to dispute such statement.  If the Parties
cannot agree on whether such material breach can be cured, the matter shall be
addressed under the dispute resolution provisions in Article 15, and the
termination shall not become effective unless and until it has been determined
under Article 15 that such material breach cannot be cured or, if it is
determined that such material breach can be cured, Zai fails to cure such
material breach within the time periods for cure as set forth in Section
14.2(b).  If it is determined or NVCR does not dispute that such material breach
can be cured, Zai will have the right to cure such material breach within the
time periods for the cure as set forth in Section 14.2(b).

(d)Termination for Patent Challenge. Except to the extent the following is
unenforceable under the laws of a particular jurisdiction, NVCR may terminate
this Agreement in its entirety, immediately if Zai or its Affiliates or
Sublicensees, individually or in association with any other person or entity,
commences a legal action challenging the validity, enforceability or scope of
any Patents owned or Controlled by NVCR anywhere in the world.

(e)Termination for Insolvency. Each Party shall have the right to terminate this
Agreement upon delivery of written notice to the other Party in the event that
(a) such other Party files in any court or agency pursuant to any statute or
regulation of any jurisdiction a petition in bankruptcy or insolvency or for
reorganization or similar arrangement for the benefit of creditors or for the
appointment of a receiver or trustee of such other Party or its assets, (b) such
other Party is served with an involuntary petition against it in any insolvency
proceeding and such involuntary petition has not been stayed or dismissed within
[***] of its filing, or (c) such other Party makes an assignment of
substantially all of its assets for the benefit of its creditors.

(f)Full Force and Effect During Notice Period. This Agreement shall remain in
full force and effect until the expiration of the applicable termination notice
period. For clarity, if any milestone event is achieved during the termination
notice period, then the corresponding milestone payment is accrued and Zai shall
remain responsible for the payment of such milestone payment even if the due
date of such milestone payment may come after the effective date of the
termination.

14.3Effect of Termination. Upon the termination (but not the expiration) of this
Agreement:

(a)Licenses. The License and all other rights granted by NVCR to Zai under the
NVCR IP and copyrights and trademarks owned or Controlled by NVCR shall
terminate and all sublicenses granted by Zai shall also terminate.

(b)Regulatory Submissions. Upon NVCR’s written request, Zai shall provide NVCR
with copies of all Regulatory Submissions for Licensed Products. To the extent
Zai has obtained any ownership interest in a Regulatory Submission, and to the
extent permissible under Applicable Law and commercially feasible, Zai shall
assign to NVCR or

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

44

--------------------------------------------------------------------------------

 

shall provide NVCR with a right of reference with respect to such Regulatory
Submissions, as NVCR determines at its reasonable discretion, at [***] cost and
expense. In addition, upon NVCR’s written request, Zai shall, at [***] cost and
expense, provide to NVCR copies of all material related documentation, including
material non-clinical, preclinical and clinical data that are held by or
reasonably available to Zai, its Affiliates or sublicensees. The Parties shall
discuss and establish appropriate arrangements with respect to safety data
exchange, provided that NVCR will assume all safety and safety database
activities no later than [***] months after termination.

(c)Inventory. At NVCR’s election and request, Zai shall transfer to NVCR or its
designee some or all inventory of Licensed Products (including all disposable
(i.e., arrays), replacement components, Licensed Products retrieved after
stoppage the like) then in the possession or control of Zai, its Affiliates or
sublicensees.

(d)Wind Down and Transition. Zai shall be responsible, at [***] cost and
expense, for the wind-down of Zai’s, its Affiliates’ and its sublicensees’
Development, manufacture and Commercialization activities for Licensed Products.
Zai shall, and shall cause its Affiliates and sublicensees to, reasonably
cooperate with NVCR to facilitate orderly transition of the Development,
manufacture and Commercialization of Licensed Products to NVCR or its designee,
including (i) using reasonable efforts to assign or amend as appropriate, upon
request of NVCR, any agreements or arrangements with Third Party vendors
(including distributors) to Develop, manufacture, promote, distribute, sell or
otherwise Commercialize Licensed Products or, to the extent any such Third Party
agreement or arrangement is not assignable to NVCR, reasonably cooperating with
NVCR to arrange to continue to provide such services for a reasonable time after
termination; (ii) using reasonable efforts, to the extent it does not disrupt
any of Zai’s other operations as determined in its sole discretion, to transfer
employees and independent contractors of Zai or its Affiliates, or its or their
contractors, who provide technical support, or similar support, to users of the
Licensed Product to NVCR or its designee; and (iii) to the extent that Zai or
its Affiliate is performing any activities described above in (i) and (ii),
reasonably cooperating with NVCR to transfer such activities to NVCR or its
designee and continuing to perform such activities on NVCR’s behalf for a
reasonable time after termination until such transfer is completed.

(e)Ongoing Clinical Trial. If, at the time of such termination, Zai or its
Affiliates are conducting any Clinical Trials, then, at NVCR’s election on a
Clinical Trial-by-Clinical Trial basis: (i) to the extent permissible under
Applicable Law and commercially feasible, Zai shall, and shall cause its
Affiliates to, cooperate with NVCR to transfer the conduct of such Clinical
Trial to NVCR or its designees and complete such transfer promptly and, in any
case, within [***] months after the termination effective date, and NVCR shall
assume any and all liability for the conduct of such transferred Clinical Trial
after the effective date of such transfer (except to the extent arising prior to
the transfer date or from any willful misconduct or negligent act or omission by
Zai, its Affiliates or their respective employees, agents and contractors); and
(ii) Zai shall, at [***] cost and expense, orderly wind-down the conduct of any
such Clinical Trial that is not assumed by NVCR under clause (i) above.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

45

--------------------------------------------------------------------------------

 

(f)Return of Confidential Information. At NVCR’s election, Zai shall return (at
NVCR’s expense) or destroy all tangible materials comprising, bearing or
containing any Confidential Information of NVCR that are in Zai’s or its
Affiliates’ or sublicensees’ possession or control and provide written
certification of such destruction; provided that Zai may retain one copy of such
Confidential Information for its legal archives solely to monitor compliance
with its obligations herein, and provided further, that Zai shall not be
required to destroy electronic files containing such Confidential Information
that are made in the ordinary course of its business information back-up
procedures pursuant to its electronic record retention and destruction practices
that apply to its own general electronic files and information.

(g)NVCR’s Responsibilities.  Notwithstanding any provision to the contrary in
this Section 14.3, if this Agreement is terminated by Zai under Section 14.2(b)
or Section 14.2(e), NVCR shall be responsible for [***] and NVCR shall [***].

14.4Termination Press Releases. In the event of termination of this Agreement
for any reason, and subject to the provisions of Section 10.3, the Parties shall
cooperate in good faith to coordinate public disclosure of such termination and
the reasons therefor, and shall not, except to the extent required by Applicable
Laws, disclose such information without the prior approval of the other Party.
The principles to be observed in such disclosures shall be accuracy, compliance
with Applicable Laws and regulatory guidance documents, and reasonable
sensitivity to potential negative investor reaction to such news.

14.5Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination.
Without limiting the foregoing, the provisions of Article 1 (as applicable),
Article 10, Article 12, Article 15, and Article 16 (as applicable), and Sections
5.7 (if a termination, only with respect to NVCR’s use rights), 5.8 (with
respect to responsibility for subcontractors), 9.7, 11.6, 13.1, 14.3, 14.4,
14.5, and 14.6 shall survive the expiration or termination of this Agreement.

14.6Termination Not Sole Remedy. Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies shall
remain available except as agreed to otherwise herein.

Article 15
DISPUTE RESOLUTION

15.1General. The Parties recognize that a dispute may arise relating to this
Agreement (a “Dispute”). Any Dispute, including Disputes that may involve the
Affiliates of any Party, shall be resolved in accordance with this Article 15.

15.2Negotiation; Escalation. The Parties shall negotiate in good faith and use
reasonable efforts to settle any Dispute under this Agreement. Any Dispute as to
the breach, enforcement, interpretation or validity of this Agreement shall be
referred to the Executive Officers for attempted resolution. In the event the
Executive Officers are unable to resolve such Dispute within [***] days of such
Dispute being referred to them, then, upon the written

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

46

--------------------------------------------------------------------------------

 

request of either Party to the other Party, the Dispute shall be subject to
arbitration in accordance with Section 15.3.

15.3Arbitration.

(a)In the event of a Dispute that cannot be resolved between the Parties or the
Executive Officers as set forth in Section 15.2, either Party shall be free to
institute binding arbitration with respect to such Dispute in accordance with
this Section 15.3 upon written notice to the other Party (an “Arbitration
Notice”) and seek remedies as may be available. Any Dispute unresolved under
this Section 15.3 shall be settled by binding arbitration administered by
International Chamber of Commerce (or any successor entity thereto) and in
accordance with its arbitration rules and procedures then in effect, as modified
in this Section 15.3 (the “Rules”), except to the extent such rules are
inconsistent with this Section 15.3, in which case this Section 15.3 shall
control. The proceedings and decisions of the arbitration shall be confidential,
final and binding on the Parties, and judgment upon the award of such arbitrator
may be entered in any court having jurisdiction thereof.

(b)Upon receipt of an Arbitration Notice by a Party, the applicable Dispute
shall be resolved by final and binding arbitration before a panel of three (3)
arbitrators (the “Arbitrators”), with each arbitrator having not less than
fifteen (15) years of experience in the medical device industry and subject
matter expertise with respect to the matter subject to arbitration. Any
Arbitrator chosen hereunder shall have educational training and industry
experience sufficient to demonstrate a reasonable level of scientific,
financial, medical and industry knowledge relevant to the particular Dispute.
Each Party shall promptly select one Arbitrator each, which selections shall in
no event be made later than [***] days after receipt of the Arbitration Notice.
The third Arbitrator shall be chosen promptly by mutual agreement of the
Arbitrators chosen by the Parties, but in no event later than [***] days after
the date that the last of such Arbitrators was appointed.

(c)Each Party shall bear its own costs and expenses (including legal fees and
expenses) relating to the arbitration proceeding, except that the fees of the
Arbitrators and other related costs of the arbitration shall be shared equally
by the Parties, unless the Arbitrators determine that a Party has incurred
unreasonable expenses due to vexatious or bad faith positions taken by the other
Party, in which event the Arbitrators may make an award of all or any portion of
such expenses (including legal fees and expenses) so incurred.

(d)The Arbitrators shall be required to render the decision in writing and to
comply with, and the award shall be limited by, any express provisions of this
Agreement relating to damages or the limitation thereof. No Arbitrator shall
have the power to award punitive damages under this Agreement regardless of
whether any such damages are contained in a proposal, and such award is
expressly prohibited.

(e)The Arbitrators’ decision and award shall be made within [***] of the filing
of the arbitration demand, and the Arbitrators shall agree to comply with this
schedule before accepting appointment. However, this time limit may be extended
by agreement of the Parties or by the Arbitrators. The Arbitrators shall be
authorized to award compensatory damages, but shall not be authorized to reform,
modify or materially change this Agreement.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

47

--------------------------------------------------------------------------------

 

The Arbitrators shall, within [***] days after the conclusion of the hearing,
issue a written award and statement of decision describing the material facts
and the grounds for the conclusions on which the award is based, including the
calculation of any damages awarded. The decision of the Arbitrators shall be
final, conclusive and binding on the Parties and enforceable by any court of
competent jurisdiction.

(f)Unless the Parties otherwise agree in writing, during the period of time that
any arbitration proceeding is pending under this Agreement, (A) the Parties
shall [***]; and (B) in the event that the subject of the Dispute relates to the
exercise by a Party of a termination right hereunder, including in the case of a
material breach of this Agreement, the effectiveness of such termination shall
be stayed until the conclusion of the proceedings under this Section 15.3.

(g)All arbitration proceedings and decisions of the Arbitrators under this
Section 15.3 shall be deemed Confidential Information of both Parties under
Article 10. The arbitration proceedings shall take place in New York, New York,
in the English language.

(h)Notwithstanding the foregoing, any dispute, controversy or claim relating to
the scope, validity, enforceability or infringement of any patent rights or
trademark rights shall be submitted to a court of competent jurisdiction in the
country in which such patent rights or trademark rights were granted or arose.
Nothing in this Section 15.3 will preclude either Party from seeking equitable
relief or interim or provisional relief from a court of competent jurisdiction,
including a temporary restraining order, preliminary injunction or other interim
equitable relief, concerning a Dispute either prior to or during any arbitration
if necessary to protect the interests of such Party or to preserve the status
quo pending the arbitration proceeding.

Article 16
MISCELLANEOUS

16.1Force Majeure. Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement to the extent such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, including embargoes, war, acts of war (whether war be declared
or not), acts of terrorism, insurrections, riots, civil commotions, strikes,
lockouts or other labor disturbances (except for a strike, lockout or labor
disturbance with respect to the non-performing Party’s respective employees or
agents), fire, floods, earthquakes or other acts of God, or any generally
applicable action or inaction by any Governmental Authority (but excluding any
government action or inaction that is specific to such Party, its Affiliates or
sublicensees, such as revocation or non-renewal of such Party’s license to
conduct business). The affected Party shall notify the other Party in writing of
such force majeure circumstances as soon as reasonably practical, and shall
promptly undertake and continue diligently all reasonable efforts necessary to
cure such force majeure circumstances or to perform its obligations despite the
ongoing circumstances.

16.2Assignment. This Agreement may not be assigned or otherwise transferred, nor
may any right or obligation hereunder be assigned or transferred, by either
Party without

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

48

--------------------------------------------------------------------------------

 

the prior written consent of the other Party, except in whole: (a) by Zai to an
Affiliate of Zai; (b) by NVCR to an Affiliate of NVCR; or (c) by NVCR to a
similarly situated Third Party in the Field only in connection with a sale of
all or substantially all assets that are pertinent to the Licensed Product. Any
attempted assignment not in accordance with this Section 16.2 shall be null and
void and of no legal effect.  The terms and conditions of this Agreement shall
be binding upon, and shall inure to the benefit of, the Parties and their
respected successors and permitted assigns.

16.3Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) that, insofar as practical, implement the purposes of
this Agreement.

16.4Notices. All notices that are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by electronic mail
(provided that a read receipt is received and retained by sender and such notice
by electronic mail is promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

If to NVCR:

NovoCure Limited.

Second Floor

No.4 The Forum

Grenville Street

St. Helier

Jersey

JE2 4UF


with a copy to:

Novocure Inc.
20 Valley Stream Parkway, Suite 300
Malvern, PA 19355
Attn:General Counsel

 

and

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attn: Wenseng Wendy Pan

E-mail address: wpan@sidley.com

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

49

--------------------------------------------------------------------------------

 

 

and

 

Sidley Austin LLP

One South Dearborn

Chicago, IL  60603

Attn: Pran Jha

E-mail address: pjha@sidley.com

 

If to Zai:

Zai Lab (Shanghai) Co., Ltd.
4560 Jinke Rd, Bldg. 1, 4/F

Pudong, Shanghai, China, 201210
Attn: Jonathan Wang
Fax:+86 21 6163 2570

 

with a copy to:

Ropes & Gray LLP

36F, Park Place

1601 Nanjing Road West

Shanghai 200040

Attn: Geoffrey Lin

E-mail address: Geoffrey.Lin@ropesgray.com

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by electronic mail on a Business Day (or if delivered or sent on a
non-Business Day, then on the next Business Day); (b) on the Business Day after
dispatch if sent by nationally-recognized overnight courier; or (c) on the fifth
Business Day following the date of mailing if sent by mail.

16.5Governing Law. This Agreement, and all claims or causes of action (whether
in contract, tort or statute) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
or the breach thereof (including any claim or cause of action based upon,
arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), shall be governed by, and enforced in accordance with, the internal
laws of the State of New York, including its statutes of limitations.

16.6Entire Agreement; Amendments. This Agreement, together with the Exhibits
hereto, contains the entire understanding of the Parties with respect to the
collaboration and the licenses granted hereunder. Any other express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the collaboration and the licenses granted
hereunder are superseded by the terms of this Agreement. The Exhibits to this
Agreement are incorporated herein by reference and shall be

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

50

--------------------------------------------------------------------------------

 

deemed a part of this Agreement. This Agreement may be amended, or any term
hereof modified, only by a written instrument duly executed by authorized
representative(s) of both Parties. The Parties agree that, effective as of the
Effective Date, in the event of a conflict between this Agreement and that
certain Mutual Non-Disclosure Agreement between Zai Lab (Hong Kong) Limited and
NVCR dated as of May 15, 2018 (the “Confidentiality Agreement”), this Agreement
shall govern, and that disclosures made to either Party, directly or indirectly,
prior to the Effective Date pursuant to the Confidentiality Agreement shall be
subject to the confidentiality and non-use provisions of this Agreement. The
foregoing shall not be interpreted as a waiver of any remedies available to
either Party or its Affiliates as a result of any breach, prior to the Effective
Date, by the other Party or its Affiliates of such Party’s or its Affiliate’s
obligations pursuant to the Confidentiality Agreement.

16.7Headings. The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections of this
Agreement.

16.8Independent Contractors. It is expressly agreed that NVCR and Zai shall be
independent contractors and that the relationship between the two Parties shall
not constitute a partnership, joint venture or agency. Neither NVCR nor Zai
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action that is binding on the other Party without
the prior written consent of the other Party.

16.9Waiver. Any waiver of any provision of this Agreement shall be effective
only if in writing and signed by NVCR and Zai. No waiver by a Party of any
default under this Agreement will be a waiver of a future or subsequent default.
The failure or delay of any Party in exercising any rights under this Agreement
will not constitute a waiver of any such right, and any single or partial
exercise of any particular right by any Party will not exhaust the same or
constitute a waiver of any other right provided in this Agreement.

16.10Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

16.11Cumulative Remedies. No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under Applicable Laws.

16.12Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as necessary or appropriate
in order to carry out the purposes and intent of this Agreement.  

16.13Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Each Party shall be entitled to rely on
the delivery of executed pdf copies of counterpart execution pages of this
Agreement and such pdf copies shall be legally effective to create a valid and
binding agreement among the Parties.

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

51

--------------------------------------------------------------------------------

 

{Signature Page Follows}

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

52

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties intending to be bound have caused this License
and Collaboration Agreement to be executed by their duly authorized
representatives as of the Effective Date.

NovoCure Limited

Zai Lab (Shanghai) Co., Ltd.

By: /s/ William F. DoyleBy: /s/ Samantha Du

Name: William F. DoyleName: Samantha Du

Title: Executive ChairmanTitle: Chairman & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

List of Exhibits

 

Schedule 1.42:Optune Trademarks

Schedule 1.56:Specifications

Schedule 11:Disclosure Schedule

 

Exhibit A:NVCR Patents

Exhibit B:NMPA Submission Timeline

Exhibit C:Territory Development Plan

Exhibit D:Supply Agreement Term Sheet

Exhibit E: Commercialization Plan

 

 




 



--------------------------------------------------------------------------------

 

 

Schedule 1.42

Optune Trademarks

 

[***]




 



--------------------------------------------------------------------------------

 

 

Schedule 1.56

Specifications

 

[***]


 



--------------------------------------------------------------------------------

 

 

Schedule 11

Disclosure Schedule

 

[***]

 

  




 



--------------------------------------------------------------------------------

 

 

Exhibit A

NVCR Patents

 

[***]

 

 

 



--------------------------------------------------------------------------------

 

 

Exhibit B

NMPA Submission Timeline

 

[***]

 




 



--------------------------------------------------------------------------------

 

 

Exhibit C

Territory Development Plan

 

[***]




 



--------------------------------------------------------------------------------

 

 

Exhibit D

Supply Agreement Term Sheet

 

[***]




 



--------------------------------------------------------------------------------

 

 

Exhibit E

Commercialization Plan

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

